Exhibit 10.2

 
EXECUTION COPY


FIRST AMENDMENT TO CREDIT AGREEMENT
(PUGET ENERGY INC.)
 
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is dated as of May
10, 2010 (the “Effective Date”) and is entered into by and among PUGET ENERGY
INC., a Washington corporation (successor in interest by merger to PUGET MERGER
SUB INC.) (the “Borrower”), each of the Lenders (as defined below) signatory
hereto, BARCLAYS BANK PLC, as facility agent (in such capacity, the “Facility
Agent”) and collateral agent (in such capacity, the “Collateral Agent”), and is
made with reference to that certain CREDIT AGREEMENT, dated as of May 16, 2008
(as amended through the date hereof, the “Credit Agreement”) by and among the
Borrower, the lenders from time to time party thereto (each a “Lender” and
collectively the “Lenders”), the Facility Agent and the other parties
thereto.  Capitalized terms used herein without definition shall have the
meanings given such terms in the Credit Agreement after giving effect to this
Amendment.
 
RECITALS:
 
WHEREAS, the Borrower has requested the changes and modifications to the Credit
Agreement as hereinafter set forth.
 
WHEREAS, the Lenders are, on the terms and conditions stated below, willing to
amend the Credit Agreement as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  The Credit Agreement is, effective
as of the Effective Date, hereby amended as follows:
 
(a) Section 1.01 of the Credit Agreement is amended by amending the definition
of “Collateral Agency Agreement” in its entirety to read as follows:
 
“‘Collateral Agency Agreement’ means the Amended and Restated Collateral Agency
Agreement, dated as of February 6, 2009, as amended and restated as of May 10,
2010, among the Borrower, the Parent, Barclays Bank PLC, in its capacity as
Collateral Agent for the Secured Parties and the additional Authorized
Representatives from time to time party thereto, as the same may be amended,
supplemented or modified from time to time.”.
 
(b) Section 1.01 of the Credit Agreement is amended by amending the definition
of “Pledge Agreement” in its entirety to read as follows:
 
“‘Pledge Agreement’ means the Amended and Restated Pledge Agreement, dated as of
February 6, 2009, as amended and restated as of May 10, 2010, among the Parent
and Barclays Bank PLC, in its capacity as Collateral Agent for the Secured
Parties, as the same may be amended, supplemented or modified from time to
time.”.
 
(c) Section 1.01 of the Credit Agreement is amended by amending the definition
of “Security Agreement” in its entirety to read as follows:
 
“‘Security Agreement’ means the Amended and Restated Security Agreement, dated
as of February 6, 2009, as amended and restated as of May 10, 2010, among the
Borrower and Barclays Bank PLC, in its capacity as Collateral Agent for the
Secured Parties, as the same may be amended, supplemented or modified from time
to time.”.
 
(d) Section 1.01 of the Credit Agreement is further amended by amending the
definition of “Permitted Refinancing Indebtedness” by:
 
(i) deleting clause (i) of the second proviso contained therein and replacing it
in its entirety as follows:
 
“(i)           The principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus (x) all refinancing fees and
expenses incurred in connection therewith including, without limitation,
underwriting fees, closing fees, agency fees, premiums, make-whole amounts or
original issue discount and LIBOR breakage costs due in accordance with Section
2.07 of this Agreement and other reasonable out-of-pocket expenses incurred by
the Borrower and (y) an amount equal to any termination payment paid pursuant to
an Interest Hedging Agreement which has been terminated by the Borrower in
connection with the incurrence of any Permitted Refinancing Indebtedness in
order to satisfy its obligations under this Agreement or any other Credit
Document (as defined in the Collateral Agency Agreement));”; and
 
(ii) amending clause (vii) of the definition thereof by (1) adding a new proviso
immediately before the first proviso contained therein to read: “; provided,
however, that the foregoing requirements shall not apply to pricing terms in
respect of any Indebtedness being so refinanced so long as such pricing is
consistent with then prevailing market pricing;”, (2) changing the reference to
“provided, however,” contained in the fourth line therein to “provided,
further,” and (3) deleting the last proviso contained at the end thereof in its
entirety.
 
(e) Section 1.01 of the Credit Agreement is further amended by amending the
definition of “Permitted Collateral Liens” in its entirety to read as follows:
 
“Permitted Collateral Liens” means Liens of the type specified in Section
7.01(e), (m), (n), (p) and (u).”.
 
(f) (i)           Section 6.11 of the Credit Agreement is hereby amended by
adding clause (c) as follows:
 
“(c)           Without limiting the other provisions of this Section 6.11, the
Borrower agrees that (i) the aggregate notional amount of Interest Hedging
Agreements, shall not exceed (ii) the amount of the Loans plus any other
variable rate Indebtedness then incurred by the Borrower (for purposes of this
clause (c), the difference between the amounts in (i) and (ii) shall be referred
to as the “Hedge Differential”); provided, that a Hedge Differential may exist
for a period of up to 12 months from the date such Hedge Differential first
arises so long as such Hedge Differential does not at any time exceed the lesser
of (x) $500,000,000 and (y) the remaining Capital Expenditure Commitments.”
            
            (ii) Schedule 6.11(b) of the Credit Agreement is hereby amended by
deleting clause (i) thereof in its entirety and replacing it as follows:



 
“(i)  [Intentionally Omitted.]”.
 
(g) Section 7.01 of the Credit Agreement is hereby amended by adding a new
clause (u) thereto to read as follows:
 
“(u) Liens securing Permitted Refinancing Indebtedness of the Borrower (but not
of any other Borrower Group Member); provided that such Liens and any rights in
respect thereof are subject to the terms of the Collateral Agency Agreement and
all net cash proceeds in respect thereof are applied to prepay the Loans.”.



 
(h) Section 7.01 of the Credit Agreement is further amended by amending the
proviso contained at the end thereof in its entirety to read as follows:
 
“provided that notwithstanding any of the foregoing to the contrary, other than
pursuant to paragraphs (a), (d), (e), (m), (n), (p) and (u) above, the Borrower
shall not agree to the imposition of any Lien upon the Collateral.”.
 
(i)            (i)   Section 7.03(c)(ii) is hereby amended by adding the
following at the end of such section after the word “Documents”: “and subject to
Section 6.11(c) of this Agreement”;



 
(ii)  Section 7.03(o) of the Credit Agreement is amended by adding “within
ninety (90) days of the repayment of such Indebtedness by PSE for which such
Permitted Refinancing Indebtedness is being incurred” immediately after the
reference to “Permitted Refinancing Indebtedness” contained in the fourth line
therein,



 
(j) Section 7.05(d) of the Credit Agreement is amended in its entirety to read
as follows:
 
“(d)  During the Lock-Up Period, the Borrower may withdraw or otherwise apply
amounts in the Lock-Up Account only for (i) Base Capital Expenditures, (ii)
Borrower’s administrative expenses, (iii) Debt Service and (iv) other items
consented to by the Majority Lenders; provided, however, the Borrower shall not
be permitted to withdraw or otherwise apply amounts from the Lock-Up Account for
Base Capital Expenditures if, on the date of such withdrawal or application,
there is a positive Distributable Cash Balance;”.
 
(k) Section 10.01 of the Credit Agreement is hereby amended by (i) adding “and
any other Financing Document to which the Facility Agent is a party” immediately
after “any provision of this Agreement” contained in the second line therein and
(ii) amending clause (d) thereof by adding “‘Required Voting Parties’ (as such
term is defined in the Collateral Agency Agreement)” immediately after the
reference to “Majority Lenders” contained therein.
 
SECTION 2. Direction to Execute Amended and Restated Security Documents and
Collateral Agency Agreement.
 
(a)           Collateral Agency Agreement.
 
(i)           Each of the undersigned Lenders hereby authorize and direct the
Facility Agent and the Collateral Agent to execute the amended and restated
Collateral Agency Agreement in substantially the form attached hereto as Exhibit
A; and
 
(ii)           Each of the undersigned Interest Rate Hedge Banks hereby
authorize and direct the Collateral Agent to execute the amended and restated
Collateral Agency Agreement in substantially the form attached hereto as Exhibit
A.
 
(b)           Security Documents.  The undersigned Majority Lenders hereby
authorize and direct the Collateral Agent to execute each of the amended and
restated Pledge Agreement and Security Agreement in substantially the form
annexed hereto as Exhibits B and C, respectively.
 
SECTION 3. Conditions to Effectiveness.
 
(a)           The amendments set forth in Section 1 of this Amendment shall
become effective on and as of the Effective Date, subject to the satisfaction of
the following conditions:
 
(i)           With respect to the amendments set forth in Section 1(b)-(j), the
Facility Agent shall have received (x) a counterpart signature page of this
Amendment duly executed by the Majority Lenders and the Borrower and (y) with
respect to Section 1(b), a true and correct copy of the (A) amended and restated
Pledge Agreement referred to in Section 1(b) above and (B) with respect to
Section 1(c), a true and correct copy of the amended and restated Security
Agreement referred to Section 1(c) above, in each case, duly executed by each of
the parties thereto;
 
(ii)           With respect to the amendments set forth in Sections 1(a) and
(k), the Facility Agent shall have received a counterpart signature page of this
Amendment duly executed by the Borrower and each of the Lenders and a true and
correct copy of the amended and restated Collateral Agency Agreement referred to
in Section 1(a), duly executed by each of the parties thereto;
 
(iii)           The Borrower shall have paid all the fees and expenses specified
in Section 6 below; and
 
(iv)           No Default or Event of Default shall have occurred or be
continuing or shall result from the effectiveness of this Amendment.
 
(b)           Section 2(a) of this Amendment shall become effective on and as of
the Effective Date, subject to the Collateral Agent having received an executed
counterpart of (i) this Amendment by each of the Lenders and each of the
Interest Rate Hedge Banks and (ii) the amended and restated Collateral Agency
Agreement referred to in Section 2(a), duly executed by the Borrower, Puget
Equico LLC, the Facility Agent and each Interest Rate Hedge Bank.
 
(c)           Section 2(b) of this Amendment shall become effective on and as of
the Effective Date, subject to the Collateral Agent having received an executed
counterpart of this Amendment by the Majority Lenders.
 
SECTION 4. Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants that:
 
(a) The execution, delivery and performance by the Borrower of this Amendment
and the performance by the Borrower of the Credit Agreement and each of the
other Financing Documents, as amended hereby, have been duly authorized by all
necessary corporate or company action.
 
(b) This Amendment has been duly executed and delivered by the Borrower.  This
Amendment, the Credit Agreement and the other Financing Documents, as amended
hereby, constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally, and subject to
the effects of general principles of equity (regardless whether considered in a
proceeding in equity or at law).
 
(c) Each of the representations and warranties set forth in Article V the Credit
Agreement and the other Financing Documents are true and correct in all material
respects on and as of the Effective Date (both before and after giving effect
thereto), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4(c), the representations and warranties contained in
Section 5.07(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively.
 
SECTION 5. Reference to and Effect on the Financing Documents.  On and after the
effectiveness of this Amendment, each reference in the Credit Agreement, the
Collateral Agency Agreement, the Security Agreement, the Pledge Agreement or
such other Financing Documents, as the case may be, to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
the Collateral Agency Agreement, the Security Agreement, the Pledge Agreement or
such other Financing Documents, as the case may be, and each reference in each
of the other Financing Documents to “the Credit Agreement”, “the Collateral
Agency Agreement”, “the Security Agreement”, the “Pledge Agreement”, “the
Financing Documents”, “thereunder”, “thereof” or words of like import referring
to the Credit Agreement, the Collateral Agency Agreement, the Security
Agreement, the Pledge Agreement or such other Financing Documents, shall mean
and be a reference to the Credit Agreement, the Collateral Agency Agreement, the
Security Agreement, the Pledge Agreement or such other Financing Document, as
applicable, as amended by this Amendment and this Amendment shall constitute a
“Financing Document” for all purposes.  The Credit Agreement, the Collateral
Agency Agreement, the Security Agreement, the Pledge Agreement or such other
Financing Documents, as the case may be, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the Facility
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement or any other Financing Document.
 
SECTION 6. Costs and Expenses; Amendment Fees.  (a)  The Borrower hereby agrees
to pay on demand all reasonable costs and expenses of the Facility Agent in
connection with this Amendment, or any of the transactions contemplated hereby
(including, without limitation, the reasonable fees and expenses of counsel for
the Facility Agent).
 
(b) The Borrower hereby agrees to pay to the Lenders, on or prior to the
Effective Date, the amendment consent fee specified in the Memorandum to Lenders
summarizing the terms of this Amendment, dated March 31, 2010 and posted to
Intralinks on March 31, 2010 (as the same may be subsequently amended, modified
or supplemented, the “Summary Memorandum”), subject to and in accordance with
the terms and conditions set forth in the Summary Memorandum.
 
SECTION 7. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
other electronic communication shall be effective as delivery of a manually
executed counterpart of this Amendment.
 
SECTION 8. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
SECTION 9. Waiver of Jury Trial.  EACH PARTY SIGNATORY HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE ACTIONS OF THE FACILITY AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
[Signature Pages Follow.]
 


 
 
 
 


PUGET ENERGY, INC.
 
By:
/s/ Donald E. Gaines
Name:  Donald E. Gaines
Title:    Vice President Finance & Treasurer

 


 


 
 
 


 


 
BARCLAYS BANK PLC,
as Facility Agent
 
By:
/s/ Ann E. Sutton
Name:  Ann E. Sutton
Title:    Director

 


 


 
 
 


 


 
BARCLAYS BANK PLC,
as Lender
 
By:
/s/ Ann E. Sutton
Name:  Ann E. Sutton
Title:    Director

 


 


 
 
 


 


 
LANDMARK IV CDO LTD
LANDMARK V CDO LTD
LANDMARK VI CDO LTD
LANDMARK VII CDO LTD
LANDMARK VIII CLO LTD
LANDMARK IX CDO LTD
GREYROCK CDO LTD
 
By: Aladdin Capital Management LLC, as Manager
 
By:
/s/ Angela Bozorgmir
Name:  Angela Bozorgmir
Title:    Director

 


 


 
 
 


 


 
ACAS CLO 2007-1, LTD., by American Capital Asset Management, LLC as Portfolio
Manager
as Lender
 
By:
/s/ Dana Dratch
Name:  Dana Dratch
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
AMMC CLO IV, Limited
By: American Money Management Corp.,
as Collateral Manager
 
By:
/s/ Chester M. Eng
Name:  Chester M. Eng
Title:    Senior Vice President

 


 


 
 
 
 


 


 
AMMC CLO V, Limited
By: American Money Management Corp.,
as Collateral Manager
 
By:
/s/ Chester M. Eng
Name:  Chester M. Eng
Title:    Senior Vice President

 


 


 
 
 
 


 


 
AMMC CLO VI, Limited
By: American Money Management Corp.,
as Collateral Manager
 
By:
/s/ Chester M. Eng
Name:  Chester M. Eng
Title:    Senior Vice President

 


 


 
 
 
 


 


 
AMMC VII, Limited
By: American Money Management Corp.,
as Collateral Manager
 
By:
/s/ Chester M. Eng
Name:  Chester M. Eng
Title:    Senior Vice President

 


 


 
 
 
 


 


 
AMMC VIII, Limited
By: American Money Management Corp.,
as Collateral Manager
 
By:
/s/ Chester M. Eng
Name:  Chester M. Eng
Title:    Senior Vice President

 


 


 
 
 
 


 


 
AVENUE CLO FUND, LTD.
AVENUE CLO II, LTD.
AVENUE CLO III, LTD.,
as Lender
 
By:
/s/ Sriram Balakrishnan
Name:  Sriram Balakrishnan
Title:    Portfolio Manager

 


 


 
 
 
 


 


 
Avenue CLO IV, LTD.
By: ING Alternative Asset Management LLC,
as its investment manager
 
Avenue CLO V, LTD.
By: ING Alternative Asset Management LLC,
as its investment manager
 
Avenue CLO VI, LTD.
By: ING Alternative Asset Management LLC,
as its investment manager
 
 
as Lenders
 
By:
/s/ Kelly T. Byrne
Name:  Kelly T. Byrne
Title:    Assistant Vice President

 


 


 
 
 


 


 
The Bank of Nova Scotia,
as Lender
 
By:
/s/ Thane Rattew
Name:  Thane Rattew
Title:    Managing Director

 


 


 
 
 
 


 


 
Bayerische Landesbank, New York Branch,
as Lender
 
By:
/s/ Alexander Kohnert
Name:  Alexander Kohnert
Title:    Senior Vice President
   
By:
/s/ Nikolai von Mengden
Name:  Nikolai von Mengden
Title:    Senior Vice President

 


 


 
 
 


 


 
ESSEX PARK CDO LTD.,                 as Lender
By: Blackstone Debt Advisors L.P.
as Collateral Manager
 
By:
/s/ Daniel H. Smith
Name:  Daniel H. Smith
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
FRIEDBERGMILSTEIN PRIVATE CAPITAL FUND I                 
as Lender
By: GSO / Blackstone Debt Funds Management LLC as
Subadviser to FriedbergMilstein LLC
 
By:
/s/ Daniel H. Smith
Name:  Daniel H. Smith
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
GALE FORCE 2 CLO, LTD.,                 as Lender
By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager
 
By:
/s/ Daniel H. Smith
Name:  Daniel H. Smith
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
GALE FORCE 3 CLO, LTD.,                 as Lender
By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager
 
By:
/s/ Daniel H. Smith
Name:  Daniel H. Smith
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
HUDSON STRAITS CLO 2004, LTD.,                 as Lender
By: GSO / Blackstone Debt Funds Management LLC
as Collateral Manager
 
By:
/s/ Daniel H. Smith
Name:  Daniel H. Smith
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
INWOOD PARK CDO LTD.,                 as Lender
By: Blackstone Debt Advisors L.P.
as Collateral Manager
 
By:
/s/ Daniel H. Smith
Name:  Daniel H. Smith
Title:    Authorized Signatory

 


 


 
 
 


 


 
PROSPECT PARK CDO LTD.,                 as Lender
By: Blackstone Debt Advisors L.P.
as Collateral Manager
 
By:
/s/ Daniel H. Smith
Name:  Daniel H. Smith
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
Caixa Geral de Depositos, S.A., New York Branch
as Lender
 
By:
/s/ Pedro McCarthy da Cunha
Name:  Pedro McCarthy da Cunha
Title:    General Manager
   
By:
/s/ Dale Prusinowski
Name:  Dale Prusinowski
Title:    Deputy General Manager

 


 


 
 
 
 


 


 
CAPITAL PACIFIC BANK
as Lender
 
By:
/s/ Gregory Saliba
Name:  Gregory Saliba
Title:    Vice President

 


 


 
 
 
 


 


 
CATERPILLAR FINANCIAL SERVICES CORPORATION,
as Lender
 
By:
/s/ Michael M. Ward
Name:  Michael M. Ward
Title:    Credit & Operations Manager – Syndications
Caterpillar Financial Services Corporation

 


 


 
 
 


 


 
Cathay United Bank,
as Lender
 
By:
/s/ Grace Chou
Name:  Grace Chou
Title:    SVP & General Manager

 


 


 
 
 
 


 


 
CoBank, ACB,
as Lender
 
By:
/s/ Dale Keyes
Name:  Dale Keyes
Title:    Vice President

 


 


 
 
 


 


 
Commerzbank AG, New York Branch (as successor in interest to Dresdner Bank AG,
New York Branch), as Lender
 
By:
/s/ Kelly Wilson
Name:  Kelly Wilson
Title:    Vice President



By:
/s/ Barbara Stacks
Name:  Barbara Stacks
Title:    Assistant Vice President

 


 


 
 
 
 


 


 
Flagship CLO III
By: Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.)
as Sub-Adviser
 
By:
/s/ Eric S. Meyer
Name:  Eric S. Meyer
Title:    Managing Director



By:
/s/ James Sivigny
Name:  James Sivigny
Title:    Director

 


 


 
 
 


 


 
Flagship CLO IV
By: Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.)
as Collateral Manager
 
By:
/s/ Eric S. Meyer
Name:  Eric S. Meyer
Title:    Managing Director



By:
/s/ James Sivigny
Name:  James Sivigny
Title:    Director

 


 


 
 
 


 


 
Flagship CLO V
By: Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.)
as Collateral Manager
 
By:
/s/ Eric S. Meyer
Name:  Eric S. Meyer
Title:    Managing Director



By:
/s/ James Sivigny
Name:  James Sivigny
Title:    Director

 


 


 
 
 
 


 


 
Flagship CLO VI
By: Deutsche Investment Management Americas, Inc.
as Collateral Manager
 
By:
/s/ Eric S. Meyer
Name:  Eric S. Meyer
Title:    Managing Director



By:
/s/ James Sivigny
Name:  James Sivigny
Title:    Director

 


 


 
 
 
 


 


 
DORAL MONEY, INC.
as Lender
 
By:
/s/ Dennis Talley
Name:  Dennis Talley
Title:    Managing Director

 


 
 


 
 
 
 
 


 
Export Development Canada,
as Lender
 
By:
/s/ Kevin Skilliter
Name:  Kevin Skilliter
Title:    Sr Asset Manager

 
 
By:
/s/ Yves L’Heureux
Name:  Yves L’Heureux
Title:    Loan Portfolio Manager

 


 


 
 
 


 


 
Fifth Third Bank
as Lender
 
By:
/s/ Janice Baughman
Name:  Janice Baughman
Title:    Vice President

 


 
 
 
 
 
Greywolf CLO I, Ltd
By: Greywolf Capital Management LP, its Investment Manager,
as Lender
 
By:
/s/ William Troy
Name:  William Troy
Title:    Authorized Signatory

 




 
 
 
 




GULF STREAM-COMPASS CLO 2005-I, LTD
By: Gulf Stream Asset Management LLC
as Collateral Manager
 
By:
/s/ Stephen M. Riddell
Name:  Stephen M. Riddell
Title:    Portfolio Manager





GULF STREAM-COMPASS CLO 2005-II, LTD
By: Gulf Stream Asset Management LLC
as Collateral Manager
 
By:
/s/ Stephen M. Riddell
Name:  Stephen M. Riddell
Title:    Portfolio Manager





GULF STREAM-SEXTANT CLO 2006-I, LTD
By: Gulf Stream Asset Management LLC
as Collateral Manager
 
By:
/s/ Stephen M. Riddell
Name:  Stephen M. Riddell
Title:    Portfolio Manager





GULF STREAM-RASHINBAN CLO 2006-I, LTD
By: Gulf Stream Asset Management LLC
as Collateral Manager
 
By:
/s/ Stephen M. Riddell
Name:  Stephen M. Riddell
Title:    Portfolio Manager





GULF STREAM-SEXTANT CLO 2007-I, LTD
By: Gulf Stream AssetMmanagement LLC
as Collateral Manager
 
By:
/s/ Stephen M. Riddell
Name:  Stephen M. Riddell
Title:    Portfolio Manager





GULF STREAM-COMPASS CLO 2007, LTD
By: Gulf Stream Asset Management LLC
as Collateral Manager
 
By:
/s/ Stephen M. Riddell
Name:  Stephen M. Riddell
Title:    Portfolio Manager







 
 
 
 


 


 
Commonwealth of PA-Treasury
as Lender
 
By:
/s/ John H. Donaldson
Name:  John H. Donaldson
Title:    VP and Director of Fixed Income

 


 


 
 
 
 


 


 
JPMORGAN CHASE BANK, N.A.,
as Lender
 
By:
/s/ Helen D. Davis
Name:  Helen D. Davis
Title:    Vice President

 


 


 
 
 
 


 


 
KINGSLAND I, LTD., as a Lender
By: Kingsland Capital Management, LLC
as Manager
 
By:
/s/ Vincent Siino
Name:  Vincent Siino
Title:    Authorized Officer

 


 


 
 
 
 


 


 
KINGSLAND II, LTD., as a Lender
By: Kingsland Capital Management, LLC
as Manager
 
By:
/s/ Vincent Siino
Name:  Vincent Siino
Title:    Authorized Officer

 


 


 
 
 
 


 


 
KINGSLAND III, LTD., as a Lender
By: Kingsland Capital Management, LLC
as Manager
 
By:
/s/ Vincent Siino
Name:  Vincent Siino
Title:    Authorized Officer

 


 


 
 
 
 


 


 
KINGSLAND IV, LTD., as a Lender
By: Kingsland Capital Management, LLC
as Manager
 
By:
/s/ Vincent Siino
Name:  Vincent Siino
Title:    Authorized Officer

 


 


 
 
 


 


 
KINGSLAND V, LTD., as a Lender
By: Kingsland Capital Management, LLC
as Manager
 
By:
/s/ Vincent Siino
Name:  Vincent Siino
Title:    Authorized Officer

 


 


 
 
 


 


 
Macquarie Bank Limited,
as Lender
 
By:
/s/ Phil Castro
Name:  Phil Castro
Title:    Division Director

 


 
By:
/s/ Andrew Dainton
Name:  Andrew Dainton
Title:    Associate Director

 


 


 
 
 
 


 


 
Mega International Commercial Bank Co., Ltd. Chicago Branch
as Lender
 
By:
/s/ Liu, Ming Yung
Name:  Liu, Ming Yung
Title:    SVP & General Manager

 


 


 
 
 
 


 


 
MIZUHO CORPORATE BANK, LTD.
as Lender
 
By:
/s/ Leon Mo
Name:  Leon Mo
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
OCTAGON INVESTMENT PARTNERS V, LTD.
By: Octagon Credit Investors, LLC
as Portfolio Manager
 
OCTAGON INVESTMENT PARTNERS VII, LTD.
By: Octagon Credit Investors, LLC
as collateral manager
 
OCTAGON INVESTMENT PARTNERS VIII, LTD.
By: Octagon Credit Investors, LLC
as collateral manager
 
OCTAGON INVESTMENT PARTNERS IX, LTD.
By: Octagon Credit Investors, LLC
as Manager
 
OCTAGON INVESTMENT PARTNERS X, LTD.
By: Octagon Credit Investors, LLC
as Collateral Manager
 
OCTAGON INVESTMENT PARTNERS XI, LTD.
By: Octagon Credit Investors, LLC
as Collateral Manager
 
HAMLET II, LTD.
By: Octagon Credit Investors, LLC
as Portfolio Manager
 
US BANK N.A., solely as trustee of the DOLL Trust (for Qualified Institutional
Investors only), (and not in its individual capacity)
By: Octagon Credit Investors, LLC
as Portfolio Manager
 
OCI EURO FUND I B.V.
By: Octagon Credit Investors (U.K.), Ltd.
as investment manager
 
as Lender
 
By:
/s/ Margaret B. Harvey
Name:  Margaret B. Harvey
Title:    Senior Director



 


 
 
 
 
 
Banc Investment Group, as Agent for Pacific Coast Bankers Bank,
as Lender
 
By:
/s/ Allen Sztukowski
Name:  Allen Sztukowski
Title:    Chief Compliance Officer

 


 


 
 
 
 


 


 
Dryden VIII – Leveraged Loan CDO 2005,
as Lender
 
By:
/s/ Stephen J. Collins
Name:  Stephen J. Collins
Title:    Prudential Investment Management, Inc., as Collateral Manager

 


 


 
 
 


 


 
Dryden XI – Leveraged Loan CDO 2006,
as Lender
 
By:
/s/ Stephen J. Collins
Name:  Stephen J. Collins
Title:    Prudential Investment Management, Inc., as Collateral Manager

 


 


 
 
 
 


 


 
Dryden XVI – Leveraged Loan CDO 2006,
as Lender
 
By:
/s/ Stephen J. Collins
Name:  Stephen J. Collins
Title:    Prudential Investment Management, Inc., as Collateral Manager

 


 


 
 
 


 


 
Dryden XVIII – Leveraged Loan 2007 Ltd,
as Lender
 
By:
/s/ Stephen J. Collins
Name:  Stephen J. Collins
Title:    Prudential Investment Management, Inc., as Collateral Manager

 


 


 
 
 
 


 


 
PT. Bank Negara Indonesia (Persero) Tbk. New York Agency,
as Lender
 
By:
/s/ Jerry Phillips
Name:  Jerry Phillips
Title:    Credit Manager

 


 


 
 
 
 


 


 
Regal Financial Bank,
as Lender
 
By:
/s/ Charles Foisie
Name:  Charles Foisie
Title:    EVP & Chief Credit Officer

 


 


 
 
 
 


 


 
The Royal Bank of Scotland plc,
as Lender
 
By:
/s/ Belinda Tucker
Name:  Belinda Tucker
Title:    Sr. Vice President

 


 


 
 
 
 


 


 
SIEMENS FINANCIAL SERVICES, INC.,
as Lender
 
By:
/s/ David Kantes
Name:  David Kantes
Title:    Senior Vice President and Chief Risk Officer

 


 
By:
/s/ Matthias Grossmann
Name:  Matthias Grossmann
Title:    Sr. VP & CFO

 


 


 
 
 


 


 
State Bank of India.,
as Lender
 
By:
/s/ Ashok Gulla
Name:  Mr. Ashok Gulla
Title:    Vice President & Head (Credit)

 


 


 
 
 


 


 
Cornerstone CLO Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
Granite Ventures II Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
Granite Ventures III Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
Rampart CLO 2006-1 Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 


 


 
Stone Tower CLO III Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
Stone Tower CLO IV Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
Stone Tower CLO V Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 


 


 
Stone Tower CLO VI Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
Stone Tower CLO VII Ltd.
By Stone Tower Debt Advisors LLC
As Its Collateral Manager
 
as Lender
 
By:
/s/ Michael W. DelPercio
Name:  Michael W. DelPercio
Title:    Authorized Signatory

 


 


 
 
 
 


 


 
Taiwan Cooperative Bank, Seattle Branch
as Lender
 
By:
/s/ Eric Tai
Name:  Eric Tai
Title:    VP & General Manager

 


 


 
 
 
 


 


 
TRIMARAN CLO IV Ltd
By: Trimaran Advisors, L.L.C., as Lender
 
By:
/s/ Dominick J. Mazzitelli
Name:  Dominick J. Mazzitelli
Title:    Managing Director

 


 


 
 
 


 


 
TRIMARAN CLO V Ltd
By: Trimaran Advisors, L.L.C., as Lender
 
By:
/s/ Dominick J. Mazzitelli
Name:  Dominick J. Mazzitelli
Title:    Managing Director

 


 


 
 
 
 


 


 
TRIMARAN CLO VI Ltd
By: Trimaran Advisors, L.L.C., as Lender
 
By:
/s/ Dominick J. Mazzitelli
Name:  Dominick J. Mazzitelli
Title:    Managing Director

 


 


 
 
 
 


 


 
TRIMARAN CLO VII Ltd
By: Trimaran Advisors, L.L.C., as Lender
 
By:
/s/ Dominick J. Mazzitelli
Name:  Dominick J. Mazzitelli
Title:    Managing Director

 


 


 
 
 
 


 


 
Union Bank, N.A.,
as Lender
 
By:
/s/ Efrain Soto
Name:  Efrain Soto
Title:    Vice President

 


 


 
 
 
 


 


 
Wells Fargo Bank, N.A.
 
as Lender
 
By:
/s/ Yann Blindert
Name:  Yann Blindert
Title:    Vice President

 


 


 
 
 
 


 


 
Westpac Banking Corporation
 
as Lender
 
By:
/s/ Hendrick Jensen
Name:  Hendrick Jensen
Title:    Director, Corporate & Institutional Banking Americas

 


 


 
 
 
 


 


 
Barclays Bank PLC,
as Interest Rate Hedge Bank
 
By:
/s/ Kevin Crealese
Name:  Kevin Crealese
Title:    Director

 


 


 
 
 
 


 


 
COMMERZBANK AG (successor in interest to DRESDNER BANK AG),
as Interest Rate Hedge Bank
 
By:
/s/ Mark Schindler
Name:  Mark Schindler
Title:    Director

 


 
By:
/s/ Brian Smith
Name:  Brian Smith
Title:    Managing Director

 


 


 
 
 
 


 


 
Macquarie Bank Limited,
as Interest Rate Hedge Bank
 
By:
/s/ Amber Riley
Name:  Amber Riley
Title:    Associate Director
Legal Risk Management
Fixed Income, Currencies and Commodities

 


 
By:
/s/ Russell Gripper
Name:  Russell Gripper
Title:    Division Director

 


 


 
 
 
 


 
EXHIBIT A
 
 
Form of Amended and Restated Collateral Agency Agreement
 


 
 
 
 

 
EXECUTION COPY
 






AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT


 
Dated as of February 6, 2009
 
as amended and restated as of May 10, 2010
 


 
among
 


 
PUGET ENERGY INC.,
 
as the Borrower
 


 
PUGET EQUICO LLC,
 
as the Parent
 


 
BARCLAYS BANK PLC,
 
as the Collateral Agent,
 


 
BARCLAYS BANK PLC,
 
as the Facility Agent
 
and
 
AUTHORIZED REPRESENTATIVES
from time to time party hereto
 
 

 
 
 
 



TABLE OF CONTENTS
 

 
Page
 
Article 1.
Definitions and Interpretation 

 
 
Section 1.01.
Principles of Interpretation

 
 
Section 1.02.
Definitions



 
Article 2.
Appointment and Duties of Collateral Agent; Secured Parties' Agreements;
Collateral Matters 

 
 
Section 2.01.
Appointment and Duties of Collateral Agent 

 
 
Section 2.02.
Secured Parties' Agreements; No Interference; Payment Over 

 
 
Section 2.03.
Possessory Collateral Agent as Gratuitous Bailee for Perfection 

 
 
Section 2.04.
Collateral Matters; Actions with Respect to Collateral; Prohibition on
Contesting Liens 

 
 
Section 2.05.
Absolute Rights of Secured Parties and Authorized Representatives 

 
 
Section 2.06.
Refinancings of Credit Agreement and Additional Credit Documents 

 
 
Section 2.07.
Release of Liens on Collateral 

 
Article 3.
Decision Making; Voting; Notice and Procedures 

 
 
Section 3.01.
Decision Making 

 
 
Section 3.02.
Voting Generally 

 
 
Section 3.03.
Intercreditor Votes:  Each Party's Entitlement to Vote 

 
 
Section 3.04.
Intercreditor Votes:  Votes Allocated to Each Party 

 
 
Section 3.05.
[Reserved] 

 
 
Section 3.06.
Exercise of Discretion With Respect to Intercreditor Aspects of the Credit
Documents 

 
 
Section 3.07.
Certain Modifications by the Secured Parties 

 
 
Section 3.08.
Effect of Amendment on Collateral Agent 

 
 
Section 3.09.
Notification of Matters 

 
 
Section 3.10.
Notice of Amounts Owed 

 
Article 4.
Default; Remedies 

 
 
Section 4.01.
Notice of Defaults 

 
 
Section 4.02.
Acceleration; Termination 

 
 
Section 4.03.
Instructions Upon Event of Default 

 
 
Section 4.04.
Remedies

 
 
Section 4.05.
Distribution of Collateral Proceeds 

 
 
Section 4.06.
Sharing

 
 
Section 4.07.
Insolvency or Liquidation Proceedings 

 
Article 5.
Rights of Collateral Agent 

 
 
Section 5.01.
 

 



Article 6.
Resignation or Removal of the Collateral Agent 

 
Article 7.
No Impairments of Other Rights 

 
Article 8.
Termination 

 
Article 9.
Miscellaneous 

 
 
Section 9.01.
Waiver

 
 
Section 9.02.
Notices

 
 
Section 9.03.
Amendments, Etc. 

 
 
Section 9.04.
Successors and Assigns 

 
 
Section 9.05.
Survival

 
 
Section 9.06.
Severability 

 
 
Section 9.07.
Counterparts 

 
 
Section 9.08.
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 
 
Section 9.09.
Joinder

 
 
Section 9.10.
Specific Performance 

 
 
Section 9.11.
Agreement for Benefit of Parties Hereto 

 
 
Section 9.12.
Integration 

 
APPENDIX A                                           Form of Joinder Agreement
 

 
 
 
 

AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT
 
This AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT (this “Agreement”), dated
as of February 6, 2009, as amended and restated as of May 10, 2010, among PUGET
ENERGY INC., a Washington corporation (the “Company”) (successor in interest by
merger to Puget Merger Sub Inc. (“Merger Sub”), PUGET EQUICO LLC, a Washington
limited liability company (the “Parent”), BARCLAYS BANK PLC, as facility agent
under the Credit Agreement (as defined below) (in such capacity, together with
any successor facility agent appointed pursuant to the Credit Agreement, the
“Facility Agent”), BARCLAYS BANK PLC as collateral agent for the Secured Parties
(in such capacity, together with its successors and assigns, the “Collateral
Agent”), each Interest Rate Hedge Bank and each additional Authorized
Representative from time to time party hereto for the Additional Secured Parties
with respect to which it is acting in such capacity.  Certain capitalized terms
used herein are defined in Article 1 of this Agreement.
 
W I T N E S S E T H :
 
WHEREAS, the Merger Sub entered into a Credit Agreement dated as of February 6,
2009 (said Agreement, as amended, amended and restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”) with the
Facility Agent, the Lenders and the other parties thereto;
 
WHEREAS, the Company, upon the consummation of the Merger, assumed, pursuant to
the Assumption Agreement, all of the obligations of the Merger Sub under the
Credit Agreement, this Agreement and all of the other Financing Documents to
which the Merger Sub was a party; the Merger Sub (prior to the Effective Time)
and the Company (upon and after the Effective Time) are referred to herein as
the “Borrower”;
 
WHEREAS, each of the Interest Rate Hedge Banks has entered into or shall enter
into after the date hereof an Interest Hedging Agreement with the Borrower
pursuant to which the Interest Rate Hedge Banks will provide certain protection
against movements in interest rates on the terms and subject to the conditions
set forth therein;
 
WHEREAS, the Borrower may from time to time issue or enter into one or more
notes, indentures, promissory notes, credit agreements or such other credit
documents, the obligations under which may be secured by a first priority lien
on the Collateral to the extent permitted under the Credit Documents; and
 
WHEREAS, the Facility Agent, as Authorized Representative for the Lenders under
the Credit Agreement, the Interest Rate Hedge Banks and the other Authorized
Representatives for the Additional Secured Parties wish to appoint the
Collateral Agent to act on their behalf in accordance with the provisions of the
Security Documents and the terms hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:
 
Article 1. Definitions and Interpretation
 
.
Section 1.01.  Principles of Interpretation.  With reference to this Agreement,
unless otherwise specified herein or in such other Security Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used herein shall refer to this Agreement as a whole and not to any
particular provision thereof.
 
(i) Article, Section, Exhibit and Schedule references are to this Agreement
unless specified to the contrary.
 
(ii) The term “including” is by way of example and not limitation.
 
(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(d) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.
 
Section 1.02.  Definitions.  In addition, the following terms shall have the
following meanings under this Agreement:
 
“Additional Credit Documents” shall mean any indenture, note, promissory note,
instrument or other agreement entered into by the Borrower after the date of
this Agreement, if any, pursuant to which the Borrower will incur Additional
Secured Obligations from time to time, to the extent permitted under the Credit
Documents, and which have been designated as Additional Credit Documents in
accordance with Section 9.09(b) of this Agreement.
 
“Additional Secured Obligations” shall mean any indebtedness and obligations of
the Borrower arising under any Additional Credit Document that the Borrower
designates as Additional Secured Obligations in accordance with Section 9.09(b)
of this Agreement, in each case to the extent permitted (if addressed therein,
or, otherwise, not prohibited) under the Credit Agreement and the other Credit
Documents as of the date of such designation; provided that the holder of such
indebtedness or other obligations (or the agent, trustee or representative
acting on behalf of the holder of such indebtedness or other obligation) shall
either be a party hereto or shall have executed and delivered to the Collateral
Agent a Joinder Agreement pursuant to which such holder (or such agent, trustee
or representative acting on behalf of such holder) has become a party to this
Agreement and has agreed to be bound by the obligations of a “Secured Party”
under the terms of this Agreement.  Subject to meeting the requirements of the
preceding sentence, Additional Secured Obligations shall include (a) advances
to, and debts, liabilities, obligations, covenants and duties of the Borrower
arising under any Additional Credit Documents, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower, of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) the obligation to pay principal, interest, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by the Borrower under any Additional Credit Document and (c) the
obligation of the Borrower to reimburse any amount in respect of any of the
foregoing that any Additional Secured Party, in its sole discretion, may elect
to pay or advance on behalf of the Borrower.
 
“Additional Secured Parties” means any holders of any Additional Secured
Obligations and any Authorized Representative with respect thereto.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent” shall mean the Collateral Agent, each Authorized Representative and each
of their respective successors and assigns.
 
“Agent-Related Persons” shall mean the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
 
“Attorney Costs” shall mean and include, as the context requires, all reasonable
and documented fees, expenses and disbursements of any external legal counsel.
 
“Authorized Representative” shall mean (a) in the case of any Credit Agreement
Obligations or the Lenders under the Credit Agreement, the Facility Agent, (b)
in the case of any Secured Hedge Obligations and the Interest Rate Hedge Banks,
such Interest Rate Hedge Bank or any Person appointed by such Interest Rate
Hedge Bank to act as its agent or representative and (c) in the case of any
Series of Additional Secured Obligations or Additional Secured Parties that
become subject to this Agreement after the date hereof, the Authorized
Representative named for such Series in the applicable Joinder Agreement.
 
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.
 
“Borrower Group” shall mean the Borrower and the Operating Companies and
“Borrower Group Member” means any of the Borrower or any Operating Company.
 
“Borrower Side Person” has the meaning specified in Section 9.03(b).
 
“Business Day” shall mean any day which is neither a Saturday or Sunday nor a
legal holiday on which any financial institution or banks are authorized or
required to be closed in New York, New York or Bellevue, Washington.
 
“Cash Management Obligations” means obligations owed by any Borrower Group
Member to any Lender or any Affiliate of a Lender in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.
 
“Collateral” shall mean all the “Collateral”, as defined in each of the Security
Documents.
 
“Commitments” shall have the meaning specified in the Credit Agreement.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controls”, “Controlling” and “Controlled” have meanings correlative
thereto.
 
“Controlling Authorized Representative” shall mean (a) until the earlier to
occur of (i) the Discharge of Credit Agreement Obligations and (ii) the
occurrence of the Majority Non-Controlling Voting Party Enforcement Date (if
any), the Facility Agent and (b) from and after the earlier to occur of (i)
Discharge of Credit Agreement Obligations and (ii) the occurrence of the
Majority Non-Controlling Voting Party Enforcement Date, the Authorized
Representative for the Majority Non-Controlling Voting Parties at such time.
 
“Credit Agreement” has the meaning specified in the first recital hereto.
 
“Credit Agreement Obligations” shall mean all (a) advances to, and debts,
liabilities, obligations, covenants and duties of the Borrower arising under any
Financing Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower, of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and (b) Cash Management Obligations.  Without limiting the
generality of the foregoing, Credit Agreement Obligations include (x) the
obligation to pay principal, interest, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by the
Borrower under any Financing Document and (y) the obligation of the Borrower to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of the Borrower.
 
“Credit Document” shall mean, collectively (without duplication), each Financing
Document and any Additional Credit Document providing for or evidencing any
Additional Secured Obligations.
 
“Creditor Side Person” has the meaning specified in Section 9.03(b).
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” shall mean any event or condition that constitutes an Event of Default
under the Credit Agreement or any Additional Credit Document or that, with the
giving of any notice, the passage of time, or both, would be an Event of Default
under the Credit Agreement or any Additional Credit Document.
 
“Discharge of Credit Agreement Obligations” shall mean, except as expressly set
forth in Section 2.06(a) and Section 4.07(c), the payment in full in cash of all
outstanding principal amount of Loans under the Credit Agreement, all interest
due (including, without limitation, interest accruing at the then applicable
rate provided in the Credit Agreement after the maturity of the Loans and any
Post-Petition Interest) on all “Obligations” outstanding under the Credit
Agreement and all fees payable or otherwise accrued under the Financing
Documents (other than any contingent indemnity obligations that expressly
survive the termination of the Financing Documents).
 
“Discharge of Secured Obligations” shall mean, except as expressly set forth in
Section 2.06 and Section 4.07(c), the payment in full in cash of all (a)
outstanding Secured Obligations under any Credit Document, (b) interest
(including, without limitation, interest accruing at the then applicable rate
provided in the applicable Credit Document after the maturity of the Loans or
other indebtedness or other relevant Secured Obligations and Post-Petition
Interest) on all Secured Obligations outstanding under any Credit Document, and
all fees and other Secured Obligations outstanding under each Credit Document
(other than any contingent indemnity obligations that expressly survive the
termination of the Credit Documents).
 
“Early Termination Date” shall have the respective meaning assigned thereto
under each Interest Hedging Agreement.
 
“Environmental Law” shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, initiatives,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or safety or to the release of any Hazardous
Materials into the environment, including air emissions and discharges to waste
or public systems.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries resulting
from (a) the actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release, or presence of any Hazardous Materials into the environment
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” shall mean, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
 
“Event of Default” shall mean (a) an “Event of Default” under and as defined in
the Credit Agreement or any Additional Credit Document or (b) any event leading
to an “Early Termination Date” or an “Early Termination Event” under any
Interest Rate Hedging Agreement with respect to which the Borrower or any Loan
Party is the defaulting party or affected party, as the case may be.
 
“Financial Closing Date” shall mean February 6, 2009.
 
“Financing Documents” shall have the meaning specified in the Credit Agreement.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials, toxic mold,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
such substances or wastes defined in or otherwise regulated as “hazardous” or
“toxic” wastes or substances under applicable Environmental Law.
 
“Hedge Default” shall mean the occurrence of any event specified in an Interest
Hedging Agreement that entitles the Interest Rate Hedge Bank party thereto to
cause the early termination thereof in accordance with the terms thereof.
 
“Hedge Termination Certificate” shall mean a certificate of any Interest Rate
Hedge Bank stating that an Early Termination Date has occurred or has been
designated under an Interest Hedging Agreement to which it is a party and
setting forth the resulting Settlement Amount.
 
“Immaterial Subsidiary” has the meaning specified in the Credit Agreement.
 
“Indemnified Liabilities” means all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any Indemnified
Party in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Credit
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or (b) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for or defense of any pending or threatened claim,
investigation, litigation or proceeding).
 
“Indemnified Party” means, collectively, the Collateral Agent, its Affiliates
and the directors, officers, employees, agents, representatives, trustees and
attorneys-in-fact of such Persons and Affiliates.
 
“Indemnified Secured Parties” has the meaning specified in Section 5.01(f).
 
“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under Debtor Relief Laws with respect to any Loan Party, (b)
any other voluntary or involuntary insolvency, reorganization or bankruptcy case
or proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Loan Party or with respect to a material
portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
any Loan Party.
 
“Intercreditor Vote” shall mean a vote conducted in accordance with the
procedures set forth in Article 3 hereof among the Voting Parties for the Series
entitled to vote with respect to the particular decision at issue.
 
“Interest Hedging Agreements” means any rate swap, cap or collar agreement or
similar arrangement between the Borrower and one or more interest rate hedge
providers designed to protect such Person against fluctuations in interest
rates.  For purposes of this Agreement, the indebtedness at any time of the
Borrower under an Interest Hedging Agreement shall be determined at such time in
accordance with the methodology set forth in such Interest Hedging Agreement.
 
“Interest Rate Hedge Bank” shall mean (a) any Person that is a Lender or an
Affiliate of a Lender at the time it enters into an Interest Hedging Agreement
or (b) Macquarie Bank Limited to the extent it enters into an Interest Hedging
Agreement, in each case, in its capacity as a party to such Interest Hedging
Agreement and only for so long as any obligations of the Borrower remain
outstanding under the Interest Hedging Agreement to which such Interest Rate
Hedge Bank is a party; provided that such Interest Rate Hedge Bank executes a
Joinder Agreement pursuant to Section 3.03(b); and provided, further, that no
Affiliate of the Borrower other than Macquarie Bank Limited and its successors
shall become an Interest Rate Hedge Bank.
 
“Joinder Agreement” shall mean a Joinder Agreement executed by the Collateral
Agent and each Authorized Representative for the Secured Obligations subject
thereto in accordance with Section 3.03(b) or Section 9.09(b), in form and
substance substantially in the form set forth as Appendix A hereto.
 
“Law” shall mean, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” shall mean a “Lender” as defined in the Credit Agreement.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement, of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property having substantially the same economic effect as any of the foregoing).
 
“Loans” shall mean “Loans” as defined in the Credit Agreement.
 
“Loan Party” shall mean each of the Borrower and the Parent.
 
“Lock-Up Account” has the meaning specified in the Security Agreement.
 
“Macquarie” means The Macquarie Capital Group, which includes Macquarie Capital
Group Limited, its direct or indirect subsidiaries, and the funds (or similar
vehicles) they manage.
 
“Macquarie Affiliates” means Macquarie Finance Americas Inc. and Affiliates of
Macquarie that are offshore banking units.
 
“Majority Non-Controlling Voting Parties” shall mean, at any time, the Secured
Parties owed or holding Secured Obligations that constitute the largest total
outstanding amount of any then outstanding Series of Secured Obligations.
 
“Majority Non-Controlling Voting Party Enforcement Date” shall mean with respect
to any Series of Secured Obligations, the date which is 90 days (throughout
which 90 day period such Series of Secured Obligations was the Series
constituting the Majority Non-Controlling Voting Parties) after the occurrence
of both (i) an Event of Default (under and as defined in the Credit Document
applicable to such Majority Non-Controlling Voting Parties) and (ii) the
Collateral Agent’s and each other Authorized Representative’s receipt of written
notice from the Authorized Representative for the Majority Non-Controlling
Voting Parties certifying that (x) the holders of such Series of Secured
Obligations are the Majority Non-Controlling Voting Parties and that an Event of
Default (under and as defined in the Credit Document applicable to such Majority
Non-Controlling Voting Parties) has occurred and is continuing and (y) the
Secured Obligations of such Series are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Credit Document governing the Series for such
Majority Non-Controlling Voting Parties; provided that the 90-day period
referenced above in this definition shall be stayed and the Majority
Non-Controlling Voting Party Enforcement Date shall be stayed and shall not
occur and shall be deemed not to have occurred with respect to any Collateral
(1) at any time the Collateral Agent has commenced and is diligently pursuing
any enforcement action with respect to such Collateral or (2) at any time any
Loan Party or any grantor which has granted a security interest in such
Collateral is then a debtor under or with respect to any Insolvency or
Liquidation Proceeding.
 
“Member” shall mean any Person owning of record or beneficially any of the
issued and outstanding Equity Interests in the Parent, the Borrower or Puget
Holdings LLC.
 
“New Collateral Agent” has the meaning specified in Section 2.06(a).
 
“New Facility Agent” has the meaning specified in Section 2.06(a).
 
“Non-Voting Lender” has the meaning specified in Section 3.03(c).
 
“Notice of Default’ has the meaning specified in Section 4.01(a).
 
“Operating Company” means Puget Sound Energy, Inc., a Washington Corporation,
and each other Subsidiary of the Borrower other than any Immaterial Subsidiary
and, for the avoidance of doubt, the term Operating Company shall include Puget
Western, Inc.
 
“Parent” has the meaning specified in the introductory paragraph of this
Agreement.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Possessory Collateral” shall mean any Collateral in the possession of the
Collateral Agent or any Authorized Representative (or its agents or bailees), to
the extent that possession thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction.  Possessory Collateral includes, without
limitation, any Certificated Securities, Instruments, and Chattel Paper, in each
case, delivered to or in the possession of the Collateral Agent or any
Authorized Representative (or its agent or bailees) under the terms of the
Security Documents.  All capitalized terms used in this definition and not
defined elsewhere in this Agreement have the meanings assigned to them in the
New York Uniform Commercial Code.
 
“Post-Petition Interest” shall mean any interest or entitlement of fees or
expenses or other charges that accrues after the commencement of any Insolvency
or Liquidation Proceeding, whether or not allowed or allowable in any such
Insolvency or Liquidation Proceeding.
 
“Refinance” shall mean, in respect of any indebtedness, (a) such indebtedness
(in whole or in part) as extended, renewed, defeased, refinanced, replaced,
refunded, repaid, restated, supplemented, restructured, renewed, increased or
otherwise amended or modified and (b) any other indebtedness issued in exchange
or replacement for or to refinance such indebtedness, in whole or in part,
whether with the same or different lenders, arrangers and/or agents and whether
with a larger or smaller aggregate principal amount and whether for a longer or
shorter maturity, in each case to the extent permitted (if addressed therein or
otherwise not prohibited) under the terms of the Credit Agreement or any other
applicable Credit Document.  “Refinanced” and “Refinancing” shall have
correlative meanings.
 
“Remedies Event of Default” shall mean (a) the occurrence of an Event of Default
under the Credit Agreement or any Additional Credit Document or (b) the
occurrence of a Hedge Default; provided that so long as Secured Obligations
(other than in respect of Interest Hedging Agreements with Interest Rate Hedge
Banks) are outstanding, a Hedge Default shall not constitute a Remedies Event of
Default unless an Event of Default described under the foregoing clause (a) has
occurred and is continuing at the time of such Hedge Default.
 
“Remedies Instruction” shall mean a written instruction to the Collateral Agent
from or on behalf of the Required Voting Parties (i) certifying that (x) a
Remedies Event of Default has occurred and is continuing under the applicable
Credit Document and (y) an Intercreditor Vote has been conducted in accordance
with the requirements of this Agreement with respect to such Remedies Event of
Default, (ii) describing with reasonable specificity which particular remedies
available to the Secured Parties are to be pursued and which particular action
are to be taken by the Collateral Agent in response to such Remedies Event of
Default, and (iii) containing such other information as is permitted under this
Agreement.
 
“Replacement Credit Agreement” has the meaning specified in Section 2.06(a).
 
“Required Voting Parties” shall mean, with respect to any proposed decision or
action hereunder, the Secured Parties owed or holding more than 50% of the Total
Outstandings at such time under (i) until the earlier to occur of (x) the
Discharge of Credit Agreement Obligations and (y) the occurrence of the Majority
Non-Controlling Voting Party Enforcement Date (if any), the Credit Agreement and
(ii) from and after the earlier to occur of the (x) Discharge of Credit
Agreement Obligations and (y) the occurrence of the Majority Non-Controlling
Voting Party Enforcement Date, the applicable Credit Document governing the
Series of Secured Obligations of the Majority Non-Controlling Voting Parties at
such time.
 
“Secured Hedge Obligations” shall mean all amounts payable to any Interest Rate
Hedge Bank under any Interest Hedging Agreement.
 
“Secured Obligations” shall mean, (a) all Credit Agreement Obligations, (b) all
Secured Hedge Obligations, and (c) any Additional Secured Obligations, in each
case, whether fixed or contingent, matured or unmatured, whether or not allowed
or allowable in an Insolvency and Liquidation Proceeding.
 
“Secured Parties” shall mean, collectively, the Agents, the Lenders, the
Interest Rate Hedge Banks, any Additional Secured Parties and each co-agent or
sub-agent appointed by any Agent or from time to time pursuant to any Credit
Document or this Agreement.
 
“Security Interest” has the meaning specified in Section 2.02(a).
 
“Series” shall mean each of (i) the Credit Agreement Obligations, (ii) any
Additional Obligations incurred pursuant to any Additional Credit Document
which, pursuant to any Joinder Agreement, are represented hereunder by a common
Authorized Representative (in its capacity as such for such Secured Obligations)
and (iii) the Secured Hedge Obligations.
 
“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreement and any other security agreements, pledge agreements or other
similar agreements delivered to the Agents, the Lenders, the Interest Rate Hedge
Banks and the Additional Secured Parties, and any other agreements, instruments
or documents that create or purport to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.
 
“Settlement Amount” shall mean, as at any date of determination thereof, the
amount calculated to be due in respect of any Early Termination Date under any
Interest Hedging Agreement in accordance with the terms thereof.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Total Outstandings” shall mean, with respect to any Credit Document (other than
any Interest Rate Hedging Agreement), at any time, an amount equal to the sum
of, without duplication, the aggregate unpaid principal amount of Loans or other
indebtedness outstanding under such Credit Document at such time after giving
effect to any borrowings, advances and prepayments or repayments of any Loans or
indebtedness under the Credit Agreement or such other Credit Document, as the
case may be, on such date, plus the amount of any unfunded Commitments under the
Credit Agreement or such other Credit Document, as the case may be, on such
date.
 
“Unanimous Voting Parties” shall mean, with respect to any Intercreditor Vote,
each of the Facility Agent, each of the Authorized Representatives appointed
under each Additional Credit Document and each Interest Rate Hedge Bank, in each
case casting votes representing 100% of the Voting Party Percentage applicable
to each such Series of Secured Obligations.
 
“Voting Parties” means the Lenders, any Additional Secured Party and, subject to
Section 3.03(b), each Interest Rate Hedge Bank.
 
“Voting Party Percentage” shall mean, in connection with any proposed decision
or action hereunder, the actual percentage, as determined pursuant to Section
3.04, of allotted votes cast in favor of such decision or action by the Secured
Parties entitled to vote with respect to such decision or action.
 
“Wall” has the meaning specified in Section 9.03(b).
 
Article 2. Appointment and Duties of Collateral Agent; Secured Parties'
Agreements; Collateral Matters.
 
Section 2.01. Appointment and Duties of Collateral Agent.
 
(a) Each of the Secured Parties hereby designates and appoints Barclays Bank PLC
to act as the Collateral Agent under the Security Documents, and authorizes the
Collateral Agent to execute each of the Security Documents on its behalf and
take such actions on its behalf under the provisions of the Security Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Collateral Agent by the terms of the Security Documents, together with
such other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary in any Security Document, the Collateral Agent shall
not have any duties or responsibilities, except those expressly set forth herein
and in the Security Documents, and no implied covenants, functions or
responsibilities, fiduciary or otherwise, shall be read into any of the Security
Documents or otherwise exist against the Collateral Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Credit Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
(b) The Collateral Agent shall give notice to the Secured Parties of any action
to be taken by it under any Security Document, and such notice shall be given
prior to the taking of such action unless the Collateral Agent determines that
to do so would be detrimental to the interests of the Secured Parties, in which
event such notice shall be given promptly after the taking of such action.
 
(c) Notwithstanding any provision to the contrary in any Security Document, the
Collateral Agent shall not be required to exercise any discretionary rights or
remedies under any of the Security Documents or give any consent under any of
the Security Documents or enter into any agreement amending, modifying,
supplementing or waiving any provision of any Security Document  (other than
this Agreement) unless it shall have been directed to do so by the Controlling
Authorized Representative or the Required Voting Parties.
 
Section 2.02. Secured Parties' Agreements; No Interference; Payment Over.
 
(a) Except as set forth in clause (b) below and in Sections 2.05(b) and 4.05(c)
hereof, each Secured Party agrees that, as among the Secured Parties, the
security interest in any Collateral granted under any Security Document (the
“Security Interest”) to the Collateral Agent for the benefit of such Secured
Party ranks and will rank equally in priority with the Security Interest of each
other Secured Party in the same Collateral.
 
(b) Notwithstanding anything to the contrary set forth in any Credit Document,
any proceeds of Collateral or amounts required to be deposited in the Lock-Up
Account pursuant to Section 6.12 of the Credit Agreement and Section 4.02 of the
Security Agreement received by any Secured Party (other than from the Collateral
Agent pursuant hereto) shall be transferred by such Secured Party to the
Collateral Agent solely for application towards payment of Credit Agreement
Obligations owing to the Lenders in accordance with the terms of the Financing
Documents.
 
(c) Each Secured Party agrees that the Collateral Agent may refrain from acting
or continuing to act in accordance with any instructions of the Required Voting
Parties to begin any legal action or proceeding arising out of or in connection
with any Credit Document until it shall have received such indemnity or security
from the Secured Parties as it may reasonably require (whether by payment in
advance or otherwise) for all costs, claims, losses, expenses (including
reasonable legal fees and expenses) and liabilities which it will or may expend
or incur in complying or continuing to comply with such instructions; provided,
that nothing in this subclause (c) shall be deemed to obligate any Secured Party
to provide any such indemnity or security.
 
(d) Each Secured Party agrees that (i) it will not challenge or question in any
proceeding the validity or enforceability of any Secured Obligations of any
Series or any Credit Document or the validity, attachment, perfection or
priority of any Lien under any Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; (ii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Collateral by the Collateral Agent, (iii)
except as provided in Section 2.04(e), it shall have no right to direct the
Collateral Agent or any other Secured Party to exercise any right, remedy or
power with respect to any Collateral unless such Secured Party is the
Controlling Authorized Representative, (iv) it will not institute any suit or
assert in any suit, bankruptcy, insolvency or other proceeding any claim against
the Collateral Agent or any other Secured Party seeking damages from or other
relief by way of specific performance, instructions or otherwise with respect to
any Collateral, and none of the Collateral Agent, any Controlling Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by the Collateral Agent, such Controlling Authorized
Representative or other Secured Party with respect to any Collateral in
accordance with the provisions of this Agreement, (v) it will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshalled
upon any foreclosure or other disposition of such Collateral and (vi) it will
not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Collateral Agent or any other Secured Party to enforce
this Agreement or the right to take any action permitted by Section 2.04(e).
 
(e) Each Secured Party hereby agrees that if it shall obtain possession of any
Collateral or shall realize any proceeds or payment in respect of any
Collateral, pursuant to any Security Document or by the exercise of any rights
available to it under applicable Law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies at any time prior to the
Discharge of each of Series of Secured Obligations, then it shall hold such
Collateral, proceeds or payment in trust for the other Secured Parties and
promptly transfer such Collateral, proceeds or payment, as the case may be, to
the Collateral Agent, to be distributed in accordance with the provisions of
Section 4.05 hereof.
 
Section 2.03. Possessory Collateral Agent as Gratuitous Bailee for
Perfection.  (a) The Collateral Agent agrees to hold any Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each Secured Party and any assignee solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Security Documents, in each case,
subject to the terms and conditions of this Section 2.03.  Pending delivery to
the Collateral Agent, each Authorized Representative agrees to hold any
Collateral constituting Possessory Collateral, from time to time in its
possession, as gratuitous bailee for the benefit of each other Secured Party and
any assignee, solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable Security
Documents, in each case, subject to the terms and conditions of this Section
2.03.
 
(b) The duties or responsibilities of the Collateral Agent and each Authorized
Representative under this Section 2.03 shall be limited solely to holding any
Collateral constituting Possessory Collateral as gratuitous bailee for the
benefit of each other Secured Party for purposes of perfecting the Lien held by
such Secured Parties therein.
 
(c) All such Possessory Collateral in the possession of any Authorized
Representative shall be delivered to the Collateral Agent as soon as
practicable.
 
Section 2.04. Collateral Matters; Actions with Respect to Collateral;
Prohibition on Contesting Liens.
 
The Secured Parties irrevocably agree that:
 
(a) Upon request by the Collateral Agent at any time, the Secured Parties will
confirm in writing the Collateral Agent's authority to release its interest in
particular types or items of property pursuant to this Section 2.04.  In each
case as specified in this Section 2.04, the Collateral Agent will (and each
Secured Party irrevocably authorizes the Collateral Agent to), at the Borrower's
expense, execute and deliver to the Borrower or any Loan Party, as applicable,
such documents as such Person may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents, in accordance with the terms of this Agreement or any
other Credit Document.
 
(b) With respect to any Collateral, (i) only the Collateral Agent shall be
authorized to release Liens and exercise rights and remedies set forth in
Security Documents with respect to any Collateral and in accordance with Section
2.07, (ii) the Collateral Agent shall not follow any instructions (other than
instructions pursuant to Section 2.04(e)(ii)) with respect to such Collateral
from any Authorized Representative or any Secured Party (other than the
Controlling Authorized Representative and the Required Voting Parties) and (iii)
no Authorized Representative who is not the Controlling Authorized
Representative or other Secured Party shall or shall instruct the Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Collateral, whether under any Security Document,
applicable Law or otherwise, it being agreed that only the Collateral Agent,
acting on the instructions of the Controlling Authorized Representative or the
Required Voting Parties and in accordance with the applicable Security
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Collateral.  No Authorized Representative or Secured
Party (other than the Controlling Authorized Representative or Required Voting
Parties) will contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Agent in accordance with the terms of this Agreement
or any other exercise by the Collateral Agent of any rights and remedies
relating to the Collateral, or to cause the Collateral Agent to bring any
foreclosure proceedings or action or exercise any rights or remedies relating to
the Collateral except as permitted by Section 2.04(e)(ii).
 
(c) Each Authorized Representative and each other Secured Party agrees that it
will not accept any Lien on any Collateral for the benefit of any Secured
Obligations other than Liens created in favor of the Collateral Agent pursuant
to a Security Document, and by executing this Agreement (or a Joinder Agreement)
and by accepting the benefits of this Agreement and of each Security Document,
each Authorized Representative and each Secured Party for which it is acting
hereunder agree to be bound by the provisions of this Agreement and the Security
Documents applicable to it.
 
(d) Each of the Secured Parties agrees that it will not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by the Collateral Agent on behalf of
any of the Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Collateral Agent or any
Authorized Representative to enforce this Agreement.
 
(e) Section 2.04(b) shall not prohibit a Secured Party from taking the following
actions:
 
(i) in any Insolvency or Liquidation Proceeding commenced by or against the
Borrower or any other Loan Party, each Secured Party may file a claim or
statement of interest with respect to its Series of Secured Obligations, as
applicable;
 
(ii) each Authorized Representative may take and may direct the Collateral Agent
to take any action (not adverse to the Liens of the Collateral Agent securing
the Secured Parties) in order to preserve or protect its interest in and Liens
created by the Security Documents on the Collateral;
 
(iii) the Secured Parties shall be entitled to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of their claims, including any claims secured by the Collateral, if
any;
 
(iv) in any Insolvency or Liquidation Proceeding, the Secured Parties shall be
entitled to file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Loan Parties arising
under either Debtor Relief Laws or applicable non-bankruptcy law, in each case
not in contravention of the terms of this Agreement;
 
(v) in any Insolvency or Liquidation Proceeding, the Secured Parties shall be
entitled to vote on any plan of reorganization; and
 
(vi) both before and during an Insolvency or Liquidation Proceeding, any Secured
Party may take any actions and exercise any and all rights that would be
available to a holder of unsecured claims, including, without limitation, the
commencement of an Insolvency or Liquidation Proceeding against any Loan Party
in accordance with applicable Law and the termination of any agreement by the
holder of any such obligation in accordance with the terms thereof.
 
(f) The Collateral Agent agrees to follow the instructions received from an
Authorized Representative pursuant to Section 2.04(e)(ii); provided, however,
that the Collateral Agent shall not follow such instructions to the extent that
they are expressly inconsistent with instructions received from the Controlling
Authorized Representative pursuant to Section 4.03 after receipt of a Default
Notice that has not been withdrawn.  The Collateral Agent agrees to provide to
each Authorized Representative a copy of each instruction that it receives
pursuant to Section 2.04(e)(ii).
 
(g) The Collateral Agent agrees to provide to each Authorized Representative a
copy of each notice, letter or direction that it provides to or receives from a
Loan Party or another Authorized Representative pursuant to this Agreement.
 
Section 2.05. Absolute Rights of Secured Parties and Authorized
Representatives.  (a)  Notwithstanding any other provision of this Agreement or
any Security Document, but subject to Section 2.05(b) below, each of the
Authorized Representatives and each of the Secured Parties has an absolute and
unconditional right to receive payment of all of the Secured Obligations owing
to such Authorized Representative or such Secured Party, as the case may be,
when the same becomes due and payable and at the time and place and otherwise in
the manner set forth in the applicable Secured Document, and the right of each
such Authorized Representative and each such Secured Party to institute
proceedings for the enforcement of such payment on or after the date such
payment becomes due and to assert (to the extent permitted by Section 2.04(e))
its position as a secured creditor in a proceeding under any Debtor Relief Laws
in which any Loan Party is a debtor, and the obligation of such Loan Party to
pay all of the Secured Obligations owing to each of the Authorized
Representatives and each of the Secured Parties at the time and place expressed
therein, shall not be impaired or affected without the consent of such
Authorized Representative or such Secured Party.  In addition, the right of any
Secured Party or any Authorized Representative, on behalf of itself or on behalf
of any such Secured Party, to receive payment from sources other than the
Collateral shall not be, and is not hereby, impaired or affected in any
manner.  Without limiting the generality of the foregoing provisions of this
Section 2.05, the Facility Agent’s and a Lender’s right to receive its ratable
share of any amounts maintained in the Lock-Up Account, or any Authorized
Representative’s or Secured Party’s rights to receive its ratable share of
proceeds of any of the Collateral, or any part thereof, under the terms of this
Agreement and the Security Documents, shall not be diminished or affected in any
way by its right to receive proceeds of any right of setoff, or payment upon a
guaranty or from any other source.
 
(b) At any time prior to the Discharge of the Secured Obligations and after (i)
the commencement of any Insolvency or Liquidation Proceeding in respect of any
Loan Party or (ii) (A) the Credit Agreement Obligations, Additional Secured
Obligations or the Secured Hedge Obligations have become due and payable in full
(whether at maturity, upon acceleration or otherwise) or any Secured Obligations
in respect of the Credit Agreement Obligations, Additional Secured Obligations
or the Secured Hedge Obligations have not been paid when due and (B) a Remedy
Instruction has been provided by the Required Voting Parties, no payment of
money (or the equivalent of money) shall be made from the proceeds of Collateral
to the Collateral Agent for the benefit of any Secured Party or to any holder of
any Secured Obligations, except as provided for in Section 4.05(a); provided,
however, that nothing in this Section 2.05(b) shall prohibit any cash or funds
on deposit in the Lock-Up Account to be distributed to the Lenders in accordance
with the applicable terms of the Financing Documents and no other Secured Party
other than the Lenders shall be entitled to receive distributions of any cash or
funds on deposit in the Lock-Up Account.
 
Section 2.06. Refinancings of Credit Agreement and Additional Credit Documents.
 
(a) Subject to the limitations set forth in the applicable Credit Documents (if
any), each Loan Party and each Secured Party acknowledges and agrees that the
Credit Agreement may be Refinanced in accordance with this Section 2.06(a).  At
any time concurrently with or after the Discharge of Secured Obligations (or the
Discharge of Secured Obligations other than Additional Secured Obligations), the
Borrower thereafter enters into a Refinancing of the Credit Agreement (the
“Replacement Credit Agreement”) and any related Financing Document (as defined
in such Replacement Credit Agreement), then such Discharge of Secured
Obligations (or the Discharge of Secured Obligations other than Additional
Secured Obligations), as applicable, shall automatically be deemed not to have
occurred for purposes of this Agreement (other than with respect to any actions
taken as a result of the occurrence of such first Discharge of Secured
Obligations and (or Discharge of Secured Obligations other than Additional
Secured Obligations), the Replacement Credit Agreement and related Financing
Documents and the obligations under such Replacement Credit Agreement and
related Financing Documents shall automatically be treated as “Secured
Obligations”, “Credit Agreement Obligations”, “Credit Agreement”, and “Financing
Documents”, as applicable, and the lenders and agents party thereto “Lenders”,
“Secured Parties”, “Authorized Representatives” and “Agent Related Persons”, as
applicable, for all purposes of this Agreement, including the Lien priorities
and rights with respect to the Collateral set forth herein, and the new facility
agent thereunder (the “New Facility Agent”) shall automatically be deemed to be
the “Facility Agent” hereunder for all purposes of this Agreement.
 
(b) Upon termination of the Credit Agreement, including in connection with any
amendment and restatement or Refinancing, the Liens securing the Hedge
Obligations and the Additional Secured Obligations shall survive.
 
(c) Any Series of Additional Secured Obligations may be Refinanced without
affecting the priorities set forth in Section 4.05 or the provisions of this
Agreement defining the relative rights of any Series of Secured Obligations;
provided that the Authorized Representative of the holders of any such
Refinanced Additional Secured Obligations shall have executed a Joinder
Agreement on behalf of the holders of such Refinanced Secured Obligations.
 
Section 2.07. Release of Liens on Collateral.  The Collateral Agent’s Liens upon
the Collateral may be released:
 
(a) in whole, upon the Discharge of the Secured Obligations;
 
(b) as to any Collateral that is released, sold, transferred or otherwise
disposed of by any Loan Person to a Person that is not (either before or after
such release, sale, transfer or disposition) the Borrower or any other Loan
Party in a transaction or other circumstance that complies with the terms of the
Credit Documents (for so long as any Credit Document is in effect) and is
permitted by all of the other Credit Documents, at the time of such release,
sale, transfer or other disposition or to the extent of the interest released,
sold, transferred or otherwise disposed of;
 
(c) as to a release of less than all or a material portion of the Collateral, at
any time prior to the Discharge of Secured Obligations, if consent to the
release of all Liens on such Collateral has been given by the Required Voting
Parties; and
 
(d) as to a release of all or any material portion of the Collateral (other than
pursuant to clause (a) above), if consent to release of that Collateral has been
given by the Unanimous Voting Parties.
 
Article 3. Decision Making; Voting; Notice and Procedures.
 
Section 3.01. Decision Making.
 
(a) Subject to Section 4.02 and except for any action that may be taken
unilaterally by a Secured Party as expressly provided in any Credit Document, no
Secured Party may exercise or enforce any right, remedy, power or discretion,
give any consent or any waiver, or make any determination under or in respect of
any provisions of any Credit Documents, except in accordance with this
Agreement.  In connection with any action permitted to be taken unilaterally by
the Collateral Agent pursuant to the express provisions of any Credit Document,
nothing herein shall preclude the Collateral Agent from consulting such Secured
Parties as the Collateral Agent may in its discretion deem desirable.
 
(b) Each decision made in accordance with the terms of this Agreement shall be
binding upon each of the Secured Parties.
 
Section 3.02. Voting Generally.  Where, in accordance with this Agreement or any
other Credit Document, the modification, approval or other direction of the
Required Voting Parties is required, the determination of whether such
modification, approval or direction should be granted or withheld shall be
determined by an Intercreditor Vote.
 
Section 3.03. Intercreditor Votes:  Each Party's Entitlement to Vote.
 
(a) Except as otherwise provided in this Section 3.03, each Voting Party shall
be entitled to vote in each Intercreditor Vote under this Agreement.
 
(b) Unless and until any Interest Rate Hedge Bank shall have delivered to the
Collateral Agent and each Secured Party a Hedge Termination Certificate, such
Interest Rate Hedge Bank shall not have (i) any voting rights with respect to
Secured Obligations arising under any Interest  Rate Hedging Agreement to which
it is a party or (ii) any voting rights with respect to any Intercreditor Vote;
provided that any such Interest Rate Hedge Bank shall at all times (subject to
Section 3.03(c) and 3.03(d)) be a Voting Party for purposes of the definition of
“Unanimous Voting Parties” in Section 1.01 hereof and for purposes of clauses
(i) and (ii) of the proviso contained in Section 9.03.  If, after the date of
this Agreement, any Person becomes an Interest Rate Hedge Bank and such Person
has not previously executed a counterpart of this Agreement or a Joinder
Agreement in its capacity as an Interest Rate Hedge Bank, such Person shall
execute and deliver to the Collateral Agent (x) a Joinder Agreement and (y) such
other documentation as the Collateral Agent may reasonably request to evidence
the due authorization, execution and delivery of this Agreement by such
Person.  By entering into or joining this Agreement, each Interest Rate Hedge
Bank shall be deemed to have agreed to be bound by the provisions set forth in
the other Financing Documents to which the Interest Rate Hedge Banks or the
Collateral Agent, on behalf of the Secured Parties, is a party.
 
(c) None of (i) any Affiliate of the Borrower or any Member that from time to
time holds any Commitment, any Loan or any other interest in a Secured
Obligation (other than, subject to Section 10.01 of the Credit Agreement and
Section 9.03 hereunder, Macquarie Affiliates in their respective capacity as a
Lender and Macquarie Bank Limited in its capacity as an Interest Rate Hedge
Bank) or (ii) any Lender that has agreed, directly or indirectly, to vote or
otherwise act at the direction or subject to the approval or disapproval of any
Person identified in clause (i) (each a “Non-Voting Lender”) shall be entitled
to participate in any Intercreditor Vote, and the Collateral Agent in
determining the percentage of votes cast shall deem each Non-Voting Lender to
have voted proportionately in accordance with the votes of the Lenders
thereunder entitled to vote.
 
(d) Notwithstanding any provision of this Agreement to the contrary, Macquarie
Bank Limited, solely in its capacity as an Interest Rate Hedge Bank, shall not
be entitled to vote on any matter that is subject to the vote of the Unanimous
Voting Parties or be entitled to cast any “tie-breaker” vote on any matter.
 
Section 3.04. Intercreditor Votes:  Votes Allocated to Each Party.
 
(a) Each Voting Party, if entitled to cast a vote with respect to the matter
being considered, shall have the following number of votes in such Intercreditor
Vote:
 
(i) with respect to each Lender, a number of votes equal to the sum of the Total
Outstandings represented by or owed to such Lender;
 
(ii) from and after the delivery of a Hedge Termination Certificate, with
respect to each Interest Rate Hedge Bank, a number of votes equal to the
Settlement Amount, if any, owing to such Interest Rate Hedge Bank set out in
such Hedge Termination Certificate; and
 
(iii) with respect to each Additional Secured Party with respect to any Series
of Additional Secured Obligations, a number of votes equal to the sum of the
Total Outstandings represented by or owed to such Additional Secured Parties
under such Series of Additional Secured Obligations.
 
(b) In calculating the Voting Party Percentage consenting to, approving, waiving
or otherwise providing direction with respect to a decision, the number of votes
cast in favor of the proposed consent, approval, waiver, direction or other
action shall be divided by the total number of votes entitled to be cast with
respect to such matter.  The Secured Parties (including any Secured Party that
becomes a party hereto after the date hereof) hereby waive any and all rights
they may have to object to or seek relief from the decision of the Voting
Parties voting with respect to any matter and agree to be bound by such
decision.  Nothing contained in this Section 3.04(b) shall preclude any Voting
Party from participating in any re-voting or further voting relating to such
matter.
 
Section 3.05. [Reserved].
 
Section 3.06. Exercise of Discretion With Respect to Intercreditor Aspects of
the Credit Documents.  (a)  Unless an Event of Default or Hedge Default has
occurred and is continuing, and only to the extent in all cases that the
discretion exercised by or the actions taken by the Collateral Agent could not
reasonably be expected to result in an Event of Default or Hedge Default or have
a material adverse effect on the interests of any Secured Party (but, for the
avoidance of doubt, with the consent of the Borrower or Parent, as applicable to
the extent such consent is required under the applicable Security Document), the
Collateral Agent may, without obtaining the consent of the Required Voting
Parties or any other Secured Party other than as set forth in Section 3.07,
modify any Security Document to which it is a party or this Agreement to (i)
cure any ambiguity or to cure, correct or supplement any provision contained
therein which is inconsistent with any other provisions contained therein , (ii)
make, complete or confirm any grant of Collateral permitted or required by this
Agreement or the Security Documents or any release of any Collateral permitted
under this Agreement or (iii) to make changes that would provide additional
benefits or rights to the Secured Parties.
 
(b) Notwithstanding the other provisions of Section 9.03 or any other provision
of the Security Documents, the Borrower, the Parent and the Collateral Agent (at
the direction of the Facility Agent) and, following a Majority Non-Controlling
Voting Party Enforcement Date, the Authorized Representative for the Majority
Non-Controlling Voting Parties at such time) may (but shall not be obligated to)
amend or amend and restate this Agreement without the consent of any other
Secured Party in order to provide for Additional Secured Obligations of the Loan
Parties and liens securing such Additional Secured Obligations on all or an
portion of the Collateral with a priority junior to that of the Secured Parties,
so long as the incurrence of such obligations and Liens is not prohibited by the
terms of any Credit Document.  The Borrower, the Parent and the Collateral Agent
may (but shall not be obligated to) amend, modify or supplement this Agreement
and/or any Security Document without the consent of any Secured Party, as may be
necessary from time to time in the reasonable discretion of the Collateral Agent
and the Borrower, to effect the provisions of Sections 2.06 and 9.09 of this
Agreement.
 
Section 3.07. Certain Modifications by the Secured Parties.  The Secured Parties
may at any time and from time to time in accordance with the terms of the
applicable Credit Documents to which they are a party, without any consent of or
notice to any other Secured Party (but, for the avoidance of doubt, with the
consent of the Borrower or Parent, as applicable to the extent such consent is
required under the applicable Credit Document) and without impairing or
releasing the obligations of any Person under this Agreement:  (i) amend the
Credit Document to which such Person is a party in accordance with the terms
thereof, (ii) release anyone liable in any manner under or in respect of the
Secured Obligations owing under the Credit Document to which such Person is a
party (but only in respect of such Secured Obligations) and (iii) waive any
provisions of any Credit Document to which such Person is a party (in each case,
provided such amendment or waiver shall not materially and adversely affect the
rights of any other Person under this Agreement).
 
Section 3.08. Effect of Amendment on Collateral Agent.  No party hereto shall
amend any provision of any Credit Document that materially affects the
Collateral Agent without the written consent of the Collateral Agent.
 
Section 3.09. Notification of Matters.
 
(a) If at any time (x) the Collateral Agent proposes to exercise any discretion
conferred on it under any Credit Document, (y) any Secured Party, in accordance
with this Agreement, notifies the Collateral Agent of a matter with respect to
which it believes the Collateral Agent should exercise its discretion or (z) the
Collateral Agent becomes aware (whether on its own or as a consequence of any
notification from a Secured Party) of any matter requiring a determination or
vote by the Secured Parties under this Agreement, then the Collateral Agent
shall promptly notify each other Secured Party of the matter in question,
specifying:
 
(i) if applicable, the manner in which the Collateral Agent proposes to exercise
its discretion;
 
(ii) the Required Voting Parties (if any) required for such determination or
vote; and
 
(iii) if applicable, the time period determined by the Collateral Agent within
which each Secured Party must provide it with instructions in relation to such
matter.
 
(b)           The Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Hedge Default, unless the Collateral
Agent shall have received written notice from a Secured Party or the Borrower
referring to this Agreement, describing such Default or Hedge Default and
stating that such notice is a “notice of default.”  The Collateral Agent will
notify the Secured Parties of its receipt of any such notice.  The Collateral
Agent shall take such action with respect to any Remedies Event of Default as
may be directed by the Required Voting Parties in accordance with this
Agreement; provided that unless and until the Collateral Agent has received any
such direction, the Collateral Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to a Event of
Default or Hedge Default as it shall deem advisable or in the best interest of
the Secured Parties.
 
Section 3.10. Notice of Amounts Owed.  In the event that the Collateral Agent is
instructed by the Required Voting Parties to proceed to foreclose upon, collect,
sell or otherwise dispose of or take any other action with respect to any or all
of the Collateral or to enforce any remedy under any other Credit Document, then
upon the request of the Collateral Agent, each Secured Party shall promptly
notify the Collateral Agent in writing, as of any time that the Collateral Agent
may reasonably specify in such request, of (i) the aggregate amount of the
respective Secured Obligations owing to such Secured Parties as of such date,
(ii) the components of such Secured Obligations and (iii) such other information
as the Collateral Agent may reasonably request.
 
Article 4. Default; Remedies.
 
Section 4.01. Notice of Defaults.  Upon the occurrence of and at any time during
the continuation of a Default or an Event of Default or Hedge Default, if the
Authorized Representative of the applicable Credit Document under which such
Default, Event of Default or Hedge Default has occurred desires that the
Collateral Agent take action with respect to the Collateral, then such
Authorized Representative shall give to the Collateral Agent, the Controlling
Authorized Representative and each other Authorized Representative written
notice of such Default, Event of Default or Hedge Default, as applicable (a
“Notice of Default”).  Each such Notice of Default shall specifically refer to
this Section 4.01 and shall describe such Default or Event of Default or Hedge
Default in reasonable detail (including the date of occurrence and a description
of the nature of any remedies such Authorized Representative is entitled to seek
as provided by the applicable Credit Document, the Security Documents, this
Agreement or applicable Law.  Upon receipt by the Collateral Agent of any such
notice, it shall promptly send copies thereof to each Authorized Representative.
 
Section 4.02. Acceleration; Termination.  Notwithstanding any provision to the
contrary in this Agreement, (a) the applicable Lenders may, at any time after
the occurrence and during the continuance of an Event of Default under the
Financing Documents, declare the unutilized Commitments terminated and
accelerate the Credit Agreement Obligations in accordance with the terms of the
Credit Agreement, (b) the applicable Additional Secured Parties under any Series
of Additional Credit Obligations may, at any time after the occurrence and
during the continuance of an Event of Default under the applicable Additional
Credit Document, terminate all commitments and accelerate such Additional
Obligations under the applicable Additional Credit Documents, and (c) any
applicable Interest Rate Hedge Bank may at any time after the occurrence and
during the continuance of a Hedge Default cause the early termination of the
relevant Interest Hedging Agreement in accordance with the terms thereof.  No
Remedies Instruction will be required to be taken or delivered in respect of
such Event of Default or Hedge Default, as the case may be, prior to the
applicable Lenders, any applicable Additional Secured Parties or any applicable
Interest Rate Hedge Bank, as the case may be, taking such action.
 
Section 4.03. Instructions Upon Event of Default.
 
(a) At any time, if a Remedies Event of Default has occurred and is continuing
and has not been rescinded or waived, the Controlling Authorized Representative
and the Required Voting Parties shall have the exclusive right to give the
Collateral Agent a Remedies Instruction in respect of such Remedies Event of
Default.  The Collateral Agent shall follow the directions of the Required
Voting Parties with respect to the time, method and place of taking any action
requested.  The Collateral Agent shall be entitled to rely conclusively on,
without independent verification, any written certification from any Authorized
Representative that from time to time certifies to the Collateral Agent that (i)
it is the Controlling Authorized Representative and (ii) it has the exclusive
right to deliver a Remedies Instruction.
 
(b) If the Collateral Agent has received a copy of a Remedies Instruction from
the Required Voting Parties and has not received written notice from the
Required Voting Parties that such Remedies Instruction has been withdrawn, the
Collateral Agent shall have the right, on behalf of the Secured Parties, to take
any and all actions and to exercise any and all rights, remedies and options
that it may have under any of the Security Documents (including any direction
contained in the Remedies Instruction or in a separate instrument in writing
executed and delivered to the Collateral Agent); provided, that, if requested by
the Collateral Agent, the Collateral Agent shall have received adequate security
or indemnity as provided in Section 2.02(c).
 
(c) The Collateral Agent shall not be obligated to follow any Remedies
Instruction received pursuant to Section 4.03(a) or otherwise under the Security
Documents to the extent the Collateral Agent has received an opinion of
independent counsel addressed to it to the effect that such Remedies Instruction
appear to be in conflict with any applicable Law or this Agreement or any other
Credit Document or could result in the Collateral Agent's being subject to
(i) criminal liability or (ii) civil liability or civil litigation for which it
has not received adequate indemnity under Section 2.02(c) in any jurisdiction in
question; provided, however, under no circumstances shall the Collateral Agent
be liable for acting or refraining from acting in accordance with the Remedies
Instruction of the Required Voting Parties.
 
Section 4.04. Remedies.
 
(a) No remedy conferred upon or reserved to the Collateral Agent in this
Agreement or in the other Credit Documents is intended to be exclusive of any
other remedy or remedies, but every such remedy shall be cumulative and shall be
in addition to every other remedy conferred in this Agreement or in the other
Credit Documents or now or hereafter existing at law or in equity or by statute.
 
(b) No delay or omission of the Collateral Agent to exercise any right, remedy
or power accruing upon any Event of Default or Hedge Default shall impair any
such right, remedy or power or shall be construed to be a waiver of or
acquiescence in any Event of Default or Hedge Default.  Every right, power and
remedy given by this Agreement, any Security Document or any other Credit
Document to the Collateral Agent may be exercised from time to time and as often
as may be deemed expedient by the Collateral Agent.
 
(c) All suits or proceedings to assert claims upon or under this Agreement and
the other Credit Documents to which the Collateral Agent is a party shall be
brought by the Collateral Agent in its name as Collateral Agent and any recovery
of judgment shall be held as part of the Collateral.
 
Section 4.05. Distribution of Collateral Proceeds.
 
(a) Application of Proceeds.  Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto and the Security Documents, and any other cash at the
time held by the Collateral Agent under this Article 4, shall be applied by the
Collateral Agent:
 
First, to the payment of the costs and expenses of such exercise of remedies,
including reasonable out-of-pocket costs and expenses of the Agents, the
reasonable fees and expenses of their agents and counsel and all other
reasonable expenses incurred and advances made by the Agents in that connection;
 
Next, to the payment in full of the remaining Secured Obligations equally and
ratably in accordance with their respective amounts then due and owing in
respect of the Credit Documents, or as the Secured Parties holding the same may
otherwise unanimously agree; and
 
Finally, subject to the rights of any other holder or holders of any Lien on the
relevant Collateral, to the payment to the Borrower, or its respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.
 
(b) Borrower Remains Obligated.  No sale or other disposition of all or any part
of the Collateral pursuant to the Security Documents shall be deemed to relieve
the Borrower of its obligations under any Credit Document to which it is a party
except to the extent the proceeds thereof are applied to the payment of the
Secured Obligations.
 
(c) As used in this Section 4.05, “proceeds” of the Collateral means cash,
securities and other property realized in respect of, and distributions in kind
of, the Collateral, including any securities entitlements and such proceeds of
the Collateral received under any reorganization, liquidation or adjustment of
debt of the Borrower on any of the Collateral, it being understood and agreed by
each of the parties hereto that any such “proceeds” in respect of funds or
property credited to the Lock-Up Account shall be the sole and exclusive
Collateral of the Lenders and shall be applied solely toward payment of the
Credit Agreement Obligations in accordance with the applicable provisions of the
Finance Documents.
 
(d) If any Authorized Representative or any holder of any Secured Obligation
collects or receives any proceeds of such foreclosure, collection or other
enforcement that should have been applied to the payment of the Secured
Obligations in accordance with clause (a) of Section 4.05, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such
Authorized Representative or such Secured Party, as the case may be, will
forthwith deliver the same to the Collateral Agent, for the account of all
Secured Parties, to be applied in accordance with clause (a) of Section
4.05.  Until so delivered, such proceeds will be held by that Authorized
Representative or that Secured Party, as the case may be, for the benefit of all
Secured Parties.
 
(e) This Section 4.05 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future Secured Party, each
present and future Authorized Representative and the Collateral Agent as holder
of the Liens.
 
(f) In connection with the application of proceeds pursuant to clause (a) of
Section 4.05, except as otherwise directed by the Required Voting Parties, the
Collateral Agent may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.
 
(g) If, in any Insolvency or Liquidation Proceeding, the Collateral Agent’s
security interest under the Security Documents is enforced with respect to some,
but not all, of the Secured Obligations then outstanding, the Collateral Agent
shall nonetheless apply the proceeds of the Collateral for the benefit of each
Secured Party in the proportions and subject to the priorities specified
herein.  To the extent that the Collateral Agent distributes proceeds collected
with respect to Secured Obligations held by one Secured Party or on behalf of
Secured Obligations held by a second holder, the first holder shall be deemed to
have purchased a participation in the Secured Obligations held by the second
holder, or shall be subrogated to the rights of the second holder to receive any
subsequent payments and distributions made with respect to the portion thereof
paid or to be paid by the application of such proceeds.
 
Section 4.06. Sharing.  The parties hereto expressly acknowledge and agree that
it is the intention of the Secured Parties, in committing to extend and in
extending credit to the Borrower, that the proceeds of the Collateral and the
proceeds of any action taken pursuant to a Remedies Instruction are to be
distributed equally among the Secured Parties pro rata according to the
percentage of the aggregate Secured Obligations held by each such Secured Party
and, in each case such proceeds shall be distributed, applied or disposed of in
accordance with this Article 4, and the Secured Parties, as among themselves,
agree that, except as otherwise expressly provided herein, such proceeds shall
be distributed on such basis.
 
Section 4.07. Insolvency or Liquidation Proceedings.  (a)  In any Insolvency or
Liquidation Proceeding and prior to the Discharge of Obligations, the Collateral
Agent (acting at the direction of the Required Voting Parties) on behalf of all
Secured Parties and Authorized Representatives, may consent to any order:
 
(i) for use of cash collateral;
 
(ii) approving a debtor-in-possession financing secured by a Lien upon any
property of the estate in such Insolvency or Liquidation Proceeding;
 
(iii) granting any relief on account of Secured Obligations as adequate
protection (or its equivalent) for the benefit of the Secured Parties in the
Collateral subject to Liens granted to the Collateral Agent, for the benefit of
the Secured Parties (it being understood that payments or distributions
comprised of any such adequate protection shall not constitute “proceeds” of
Collateral for purposes of Section 4.05(c) or otherwise); or
 
(iv) relating to a sale of assets of any Loan Party that provides, to the extent
the Collateral sold is to be free and clear of Liens, that all Liens granted to
the Collateral Agent, for the benefit of the Secured Parties will attach to the
proceeds of the sale;
 
provided, however, that any Secured Party shall retain the right to object to
any cash collateral, debtor-in-possession financing or adequate protection order
to the extent such order provides for priming of Liens over any Collateral if
the terms thereof, including the terms of adequate protection (if any) granted
to the Secured Parties in connection therewith, do not provide for materially
equal treatment to all Secured Parties.
 
(b) Unless at the direction of, or as consented to by, the Required Voting
Parties, the Secured Parties will not file or prosecute in any Insolvency or
Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral under the Liens
granted to the Collateral Agent, for the benefit of the Secured Parties, except
that, without any action by the Required Voting Parties, they may vote their
claims in respect of the Series of Secured Obligations owed to them in
connection with, and have their right to object to, the confirmation of any plan
of reorganization or similar dispositive restructuring plan to the extent any
such action is not inconsistent with their obligations under this Agreement.
 
(c) If any Secured Party is required in any Insolvency or Liquidation Proceeding
or otherwise to turn over or otherwise pay to the estate of the Borrower or any
Loan Party for any reason, including without limitation, because it was found to
be a fraudulent or preferential transfer, any amount paid in respect of the
Secured Obligations, whether received as proceeds of security, enforcement of
any right of set-off or otherwise, then such Secured Party shall be entitled to
a reinstatement of the Secured Obligations with respect to all such recovered
amounts.  In such event, (i) the Discharge of Secured Obligations or Discharge
of Credit Agreement Obligations, as applicable, shall be deemed not to have
occurred and (ii) if this Agreement shall have been terminated prior to such
recovery or avoidance action, this Agreement shall be reinstated in full force
and effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.
 
Article 5. Rights of Collateral Agent.
 
Section 5.01.  (a)  The Collateral Agent may execute any of its duties under any
Security Document by or through agents, sub-agents or attorneys-in-fact and
shall be entitled to rely on the advice of counsel (including counsel to the
Borrower) concerning all matters pertaining to such duties.  The Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct (as determined in the final judgment of a court of
competent jurisdiction).
 
(b) Neither the Collateral Agent nor its Affiliates nor any of their respective
officers, directors, employees, agents or attorneys-in-fact shall be (i) liable
to any of the Secured Parties for any action lawfully taken or omitted to be
taken by it hereunder or under or in connection with any Security Document
(except for its gross negligence, willful misconduct or unlawful acts, as
determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (ii) responsible in
any manner to any of the Secured Parties for any recitals, statements,
representations or warranties made by the Borrower or any other Loan Party or
any representative of any thereof contained in any Credit Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, any Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of the Credit Documents, or the perfection or priority of any
Lien or security interest created or purported to be created under the Security
Documents, or for any failure of the Borrower or any other Loan Party to perform
their obligations thereunder.  The Collateral Agent as such shall not be under
any obligation to any Secured Party to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, any Credit Document or to inspect the properties, books or records of the
Borrower or any other Loan Party.
 
(c) The Collateral Agent shall be entitled to rely conclusively, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, electronic mail message, telex or
teletype message, statement, order or other document believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Collateral Agent.  The Collateral Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Credit
Document in accordance with a request or consent of the Required Voting Parties
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Secured Parties.
 
(d) The Borrower agrees to pay, within 15 days after written demand, to the
Collateral Agent the amount of any and all reasonable and documented
out-of-pocket expenses, including the reasonable and documented Attorney Costs
of one New York counsel and one local state counsel in each other applicable
jurisdiction, and the reasonable costs of any experts and agents which the
Collateral Agent may reasonably incur in connection with (i) the administration
of the Security Documents, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement (whether through negotiations, legal proceedings or
otherwise) of any of the rights of the Collateral Agent or the Secured Parties
under any of the Security Documents or (iv) the failure by the Borrower, any
other Loan Party or any Affiliate thereof to perform or observe any of the
provisions of the Security Documents.
 
(e) Whether or not the transactions contemplated hereby are consummated, the
Secured Parties shall indemnify upon demand the Collateral Agent (to the extent
the Collateral Agent is required to be but is not reimbursed by or on behalf of
the Loan Parties and without limiting the obligation of the Loan Parties to do
so), pro rata (at the time such indemnity is sought), and hold harmless the
Collateral Agent from and against any and all Indemnified Liabilities incurred
by it; provided that no Secured Party shall be liable for the payment to the
Collateral Agent of any portion of such Indemnified Liabilities resulting from
the gross negligence or willful misconduct of the Collateral Agent as determined
by the final judgment of a court of competent jurisdiction; provided further
that no action taken in accordance with the directions of the Controlling
Authorized Representative or the Required Voting Parties shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 5.01(e).  In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Liabilities, this Section 5.01(e) applies whether
any such investigation, litigation or proceeding is brought by any Secured Party
or any other Person.  The undertaking in this Section 5.01(e) shall survive
termination of the Secured Obligations, the payment of all other Obligations and
the resignation of the Collateral Agent.
 
(f) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless the Collateral Agent (“Indemnified
Secured Party”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against the
Indemnified Secured Party in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby,
(b) any Commitment or Loan or the use or proposed use of the proceeds therefrom,
or (c) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for or defense of any pending or threatened claim, investigation, litigation or
proceeding), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnified Secured Party; provided that such
indemnity shall not, as to the Indemnified Secured Party, be available to the
extent that such liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements resulted
from the gross negligence, bad faith or willful misconduct of the Indemnified
Secured Party.  Neither the Indemnified Secured Party nor the Borrower shall
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Credit Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Financial Closing Date).  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 5.01(f) applies, such
indemnity shall be effective whether or not any of the transactions contemplated
hereunder or under any of the other Credit Documents is consummated.  All
amounts due under this Section 5.01(f) shall be paid within ten (10) Business
Days after demand therefor.  The agreements in this Section 5.01(f) shall
survive the resignation of the Collateral Agent, the replacement of any Secured
Party, the termination of any Secured Obligation and the repayment, satisfaction
or discharge of all the other Obligations.
 
(g) Each Secured Party acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Secured Party
as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Secured Party represents to each
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower Group, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower under the Credit Documents.  Each
Secured Party also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower.  Except for
notices, reports and other documents expressly required to be furnished to the
Secured Parties by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Secured Party with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.
 
(h) Barclays Bank PLC and its Affiliates may make loans to, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Borrower and
its Affiliates as though Barclays Bank PLC were not the Collateral Agent
hereunder and without notice to or consent of the Secured Parties.  The Secured
Parties acknowledge that, pursuant to such activities, Barclays Bank PLC or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliates) and acknowledge that the Collateral
Agent shall be under no obligation to provide such information to them.
 
Article 6. Resignation or Removal of the Collateral Agent.
 
The Collateral Agent may resign as Collateral Agent upon ten days' notice to
each of the Authorized Representatives and the Borrower and may be removed at
any time with or without cause by the Required Voting Parties, with any such
resignation or removal to become effective only upon the appointment of a
successor collateral agent under this Article 6.  If the Collateral Agent shall
resign or be removed as Collateral Agent, then the Facility Agent and the
Required Voting Parties shall (and if no such successor shall have been
appointed within 30 days of the Collateral Agent's notice of resignation or
removal, the Collateral Agent may) appoint a successor collateral agent for the
Secured Parties, which successor collateral agent (so long as no Default or
Hedge Default has occurred and is continuing) shall be reasonably acceptable to
the Borrower, whereupon such successor collateral agent shall succeed to the
rights, powers and duties of the Collateral Agent, and the term “Collateral
Agent” shall mean such successor collateral agent effective upon its
appointment, and the former Collateral Agent's rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent (except that the former Collateral
Agent shall deliver all Collateral then in its possession to such successor
collateral agent and execute such documents and instruments as may be necessary
to transfer the Liens of record under the Security Documents in favor of the
Collateral Agent to such successor collateral agent) or any of the other Secured
Parties.  After resignation or removal hereunder as collateral agent, the
provisions of this Agreement shall inure to the former Collateral Agent's
benefit, and continue to be binding upon the former Collateral Agent, as to any
actions taken or omitted to be taken by it while it was Collateral Agent.
 
Article 7. No Impairments of Other Rights.
 
Nothing in this Agreement is intended or shall be construed to impair, diminish
or otherwise adversely affect any other right the Secured Parties may have or
may obtain against the Borrower or any other Loan Party.
 
Article 8. Termination.
 
This Agreement shall remain in full force and effect until the Discharge of
Secured Obligations has occurred.
 
Article 9. Miscellaneous.
 
Section 9.01. Waiver.  No failure on the part of the Collateral Agent or the
other Secured Parties to exercise and no delay in exercising, and no course of
dealing with respect to, any right, remedy, power or privilege under this
Agreement shall operate as a waiver of such right, remedy, power or privilege,
nor shall any single or partial exercise of any right, remedy, power or
privilege under this Agreement preclude any other or further exercise of any
such right, remedy, power or privilege or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges
provided in this Agreement are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
 
Section 9.02. Notices.  All notices and communications to be given under this
Agreement shall be given or made in writing to the intended recipient at the
address specified below or, as to any party hereto, at such other address as
shall be designated by such party in a notice to each other party
hereto.  Except as otherwise provided in this Agreement, all such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address.  All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail, when delivered and
receipt has been confirmed by telephone:
 
To the Borrower:

 
Puget Energy Inc.
Level 22, 125 West 55th Street
New York, NY  10019
Attention: Christopher Leslie
Phone: (212) 231-1686
Facsimile: (212) 231-1828
Email: Christopher.Leslie@macquarie.com


 
To the Facility Agent:

 
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Phone: 212-412-3752
Fax: 212-412-7600
Attention: Ann Sutton


 
To the Collateral Agent:

 
Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Phone: 212-526-1126
Fax: 212-526-5115
Attention: Ann Sutton




To each Interest Rate Hedge Bank:

 
As set forth on the signature page hereto or in the Joinder Agreement to which
such Interest Rate Hedge Bank is a party.
 
To each Additional Secured Party:

 
As set forth in the Joinder Agreement to which such Additional Secured Party is
a party.
 
Section 9.03. Amendments, Etc.   (a)  Subject to Section 3.03(c) and Section
3.06, no provision of this Agreement may be modified, supplemented or waived
except by an instrument in writing duly executed by the Collateral Agent acting
at the direction of the Required Voting Parties; provided, however, (i) no
amendment, waiver or consent shall become effective without the prior written
consent of the Required Voting Parties and the Authorized Representative for the
affected Series of Secured Obligations if such amendment, waiver or consent (w)
has the effect of changing the definition of “Required Voting Parties”, the
percentage or composition of Secured Parties required to vote on a matter or
this clause (a)(i)(w)), (x) adversely affects the relative priority of payment
due to any Secured Party under the Credit Documents, whether by way of
enforcement or realization on Collateral or otherwise (including, without
limitation, the priorities set forth in Section 4.05), (y) has the effect of
changing Section 4.06, or (z) materially adversely affects any Series of Secured
Obligations disproportionately as compared to other Series of Secured
Obligations, (ii) no amendment, waiver or consent that has the effect of
changing the definition of “Unanimous Voting Parties” or Section 2.07(d) may be
effectuated without the prior written consent of the Unanimous Voting Parties
and (iii) no amendment, waiver or consent that affects the material rights and
duties of the Borrower shall be effective without the prior written consent of
the Borrower.
 
(b) No amendment waiver or consent (including, without limitation, any
Intercreditor Vote) of Macquarie Affiliates in such Person’s capacity as a
Lender or Participant (each a “Creditor Side Person”), shall be effective (x)
except, with respect to Loans and Commitments not in excess of $50,000,000 in
the aggregate at any time and (y) unless each such Person has in place a Wall
between such Creditor Side Person and any Persons authorized to take action on
behalf of the Borrower (such Persons, “Borrower Side Persons”) such that
information is not shared between a Creditor Side Person and Borrower Side
Persons (other than on arm's-length, third party terms) and decisions of
Creditor Side Persons are made, and actions taken, independent of considerations
of Borrower Side Persons.  Any such modification, supplement or waiver shall be
for such period and subject to such conditions as shall be specified in the
instrument effecting the same and shall be binding upon the Collateral Agent and
each of the other parties hereto, and any such waiver shall be effective only in
the specific instance and for the purposes for which given.  For purposes
hereof, “Wall” shall mean with respect to any Creditor Side Person and Borrower
Side Person, such Persons (1) do not have interlocking officers, directors or
employees, (2) have separate offices and information systems such that a
Creditor Side Person does not have access to non-public information in the
possession of a Borrower Side Person (and vice versa), and (3) have a formalized
process or procedure prohibiting the disclosure of non-public information to the
other such Person.  A Creditor Side Person shall provide reasonable evidence of
the Wall upon the reasonable request of a Secured Party or the Collateral Agent.
 
Section 9.04. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Collateral Agent, the Secured Parties
and their respective successors and permitted assigns.  The Collateral Agent may
assign or transfer its rights under this Agreement to any of its Affiliates
without the prior written consent of any party hereto; provided, that the
Collateral Agent shall notify the Borrower in writing of such assignment or
transfer promptly following the effectiveness thereof.  Neither the Borrower nor
the Parent may assign or transfer its rights or obligations hereunder.
 
Section 9.05. Survival.  All representations and warranties made in this
Agreement or in any certificate or other document delivered pursuant to or in
connection with this Agreement shall survive the execution and delivery of this
Agreement or such certificate or other document (as the case may be) or any
deemed repetition of any such representation or warranty.
 
Section 9.06. Severability.  Any provision of this Agreement that is prohibited
or becomes unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction, and the parties
hereto shall enter into good faith negotiations to replace such prohibited or
unenforceable provision.
 
Section 9.07. Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be effective for purposes of
binding the parties hereto, but all of which together shall constitute one and
the same instrument.
 
Section 9.08. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  (a)
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
 
(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, EACH AGENT AND EACH SECURED PARTY CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  THE BORROWER, EACH AGENT AND EACH SECURED PARTY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED HERETO.
 
(c) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR ANY SECURITY DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, THE SECURITY DOCUMENTS, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9.08(C) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.
 
Section 9.09. Joinder.  (a) Each Lender that becomes a “Lender” under the Credit
Agreement (in accordance with the provisions of Section 10.07(b) of the Credit
Agreement) after the date hereof shall become a party to this Agreement upon its
execution of an Assignment and Assumption Agreement contemplated by such Section
10.07.
 
(b) The Borrower may designate additional obligations as Additional Secured
Obligations from time to time only if the incurrence of such obligations and the
grant of Liens securing such obligations is permitted under each of the Credit
Agreement and each other Additional Credit Document then in effect and this
Agreement.  If so permitted, the Borrower shall only effect such designation by:
 
(i) delivering to the Collateral Agent and each Authorized Representative,
written notice from an Authorized Officer certifying:
 
 (1)           that the Borrower intends to incur additional obligations which
shall constitute Additional Secured Obligations, and specifying the agreement
pursuant to which such obligations will be incurred and designating such
agreement as an “Additional Credit Document” hereunder; and
 
 (2)           as to the specific name and address of the Authorized
Representative for such Series of Additional Secured Obligations; and
 
(ii) causing the Authorized Representative to execute and deliver to the
Collateral Agent and each other Authorized Representative, a Joinder Agreement,
which shall be acknowledged and approved by an Authorized Officer of the
Borrower.
 
(c) Each notice given by an Authorized Officer pursuant to Section 9.09(b) shall
constitute a representation and warranty by the Borrower that the incurrence of
the Additional Secured Obligations and the grant of Liens securing such
obligations are permitted under each of the Credit Agreement and each Additional
Credit Document then in effect and this Agreement.  In signing a Joinder
Agreement, the Collateral Agent and each Authorized Representative shall be
entitled to rely, without inquiry or investigation, upon such representation and
warranty.  The Collateral Agent shall not execute and deliver any Joinder
Agreement unless and until such Joinder Agreement has been executed and
delivered by the Borrower, the Parent and the Authorized Representative for such
Additional Secured Obligations.
 
Section 9.10. Specific Performance.  Each Secured Party may demand specific
performance of this Agreement.  Each party hereto irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense which might be
asserted to bar the remedy of specific performance in any action which may be
brought by any other Secured Party.
 
Section 9.11. Agreement for Benefit of Parties Hereto.  Except for the Secured
Parties and their respective successors and permitted assigns, nothing in this
Agreement, express or implied, is intended or shall be construed to confer upon,
or to give to, any Person other than the parties hereto and their respective
successors and permitted assigns, and Persons for whom the parties hereto are
acting as agents or representatives, any right, remedy or claim under or by
reason of this Agreement or any covenant, condition or stipulation hereof; and
the covenants, stipulations and agreements contained in this Agreement are and
shall be for the sole and exclusive benefit of the parties hereto and their
respective successors and permitted assigns and Persons for whom the parties
hereto are acting as agents or representatives.
 
Section 9.12. Integration.  This Agreement constitutes the entire agreement and
understanding among the parties to this Agreement with respect to the matters
covered by this Agreement and supersedes any and all prior agreements and
understandings, written or oral, with respect to such matters.
 
Section 9.13. Original Schedules and Exhibits.  Except as otherwise expressly
modified by this Agreement, each of the Schedules, Exhibits and Appendices
attached to the Collateral Agency Agreement, dated as of February 6, 2009
between the parties hereto, shall be deemed attached to, and form a part of,
this Agreement without any amendment, modification or supplement.
 
[Signature Pages Follow.]

 
 
 

 
APPENDIX A



 
FORM OF JOINDER AGREEMENT
 
Reference is made to that certain Amended and Restated Collateral Agency
Agreement, dated as of May 10, 2010 (the “Collateral Agency Agreement”), among
PUGET ENERGY INC., a Washington corporation, BARCLAYS BANK PLC, as Facility
Agent, BARCLAYS BANK PLC, as Collateral Agent and the other parties thereto.
 
The undersigned is party to [DESCRIBE INTEREST HEDGING AGREEMENT/ADDITIONAL
CREDIT DOCUMENT].
 
Pursuant to the terms of [Section 3.03(b)] / [Section 9.09(b)] of the Collateral
Agency Agreement, the undersigned hereby agrees to be bound by the Collateral
Agency Agreement as an [“Interest Rate Hedge Bank”] / [Additional Secured Party]
thereunder.
 


 
Dated:  _____________
 
[Insert Name of Party to be Added]


By:                                                                
Name:
Title:


 
Address for Notices:
 
Attn:           [____________]
Tel No.:  [____________]
Fax No.:  [____________]



 
 
 
 



PUGET ENERGY, INC.
 
By:
/s/ Donald E. Gaines
Name:  Donald E. Gaines
Title:    Vice President Finance & Treasurer



PUGET EQUICO, LLC.
 
By:
/s/ Donald E. Gaines
Name:  Donald E. Gaines
Title:    Vice President Finance & Treasurer




 
 
 



BARCLAYS BANK PLC,
as Facility Agent
 
By:
/s/ Ann E. Sutton
Name:  Ann E. Sutton
Title:    Director


 
 
 
 



BARCLAYS BANK PLC,
as Collateral Agent
 
By:
/s/ Ann E. Sutton
Name:  Ann E. Sutton
Title:    Director


 
 
 
 



BARCLAYS BANK PLC,
as Interest Rate Hedge Bank
 
By:
/s/ Kevin Crealese
Name:  Kevin Crealese
Title:    Director



Address for Notices
745 Seventh Avenue
New York, NY 10019
Telephone No.:
(212) 526-1412
Facsimile No.:
(917) 265-1183


 
 
 
 



COMMERZBANK AG (successor in interest to DRESDNER BANK AG),
as Interest Rate Hedge Bank
 
By:
/s/ Mark Schindler
Name:  Mark Schindler
Title:    Director





By:
/s/ Brian Smith
Name:  Brian Smith
Title:    Managing Director





Address for Notices
Commerzbank AG
2 World Financial Center
New York, NY 10281-1050
Attention:
Legal Department
Telephone No.:
212.895.5269
Facsimile No.:
212.208-6174




 
 
 
 



Macquarie Bank Limited,
as Interest Rate Hedge Bank
 
By:
/s/ Amber Riley
Name:  Amber Riley
Title:    Associate Director
Legal Risk Management
Fixed Income, Currencies and Commodities





By:
/s/ Russell Gripper
Name:  Russell Gripper
Title:    Division Director





Address for Notices
Macquarie Bank Limited
1 Martin Place
Sydney NSW 2000
Australia
Attention:
Executive Director, Legal Risk Management Division, Fixed Income, Currencies and
Commodities
Telephone No.:
(+61 2) 8232 3333
Facsimile No.:
(+61 2) 8232 4540
Email:
‘ficc.notices@macquarie.com’ and ‘ IRDAdvisory@macquarie.com’





 
 
 
 




 
EXHIBIT B
 
 
Form of Amended and Restated Pledge Agreement
 


 
 
 
 






EXECUTION COPY
 
AMENDED AND RESTATED PLEDGE AGREEMENT
 
Dated as of February 6, 2009
 
as amended and restated as of May 10, 2010
 
From
 
PUGET EQUICO LLC
 
as Pledgor
 
to
 
BARCLAYS BANK PLC
 
as Collateral Agent
 


 

 
 
 
 

T A B L E  O F  C O N T E N T S
 
Section Page
 
Section 1.
Grant of Security 
 

 
Section 2.
Security for Obligations 
 

 
Section 3.
Pledgor Remains Liable 
 

 
Section 4.
Delivery and Control of Security Collateral 
 

 
Section 5.
Representations and Warranties 
 

 
Section 6.
Further Assurances 
 

 
Section 7.
Post-Closing Changes; Certain Additional Covenants 
 

 
Section 8.
Voting Rights; Dividends; Etc. 
 

 
Section 9.
Transfers and Other Liens; Additional Shares 
 

 
Section 10.
Collateral Agent Appointed Attorney-in-Fact 
 

 
Section 11.
Collateral Agent May Perform 
 

 
Section 12.
The Collateral Agent’s Duties 
 

 
Section 13.
Remedies 
 

 
Section 14.
Indemnity and Expenses 
 

 
Section 15.
Amendments; Waivers; Etc. 
 

 
Section 16.
Notices, Etc. 
 

 
Section 17.
Continuing Security Interest; Assignments Under the Credit Agreement 
 

 
Section 18.
Termination 
 

 
Section 19.
Security Interest Absolute 
 

 
Section 20.
Collateral Agency Agreement Controls 
 

 
Section 21.
Execution in Counterparts 
 

 
Section 22.
Governing Law 
 

 
Section 23.
Waiver of Right to Trial by Jury 
 

 


 


 
SCHEDULES
 
 
Schedule I
–
Location, Chief Executive Office, Type Of Organization, Jurisdiction Of
Organization, Organizational Identification Number and Trade Names

 
 
Schedule II
–
Pledged Equity

 
 
Schedule III
–
Changes in Name, Location, Etc.

 

 
 
 
 

AMENDED AND RESTATED PLEDGE AGREEMENT
 
AMENDED AND RESTATED PLEDGE AGREEMENT dated as of February 6, 2009, as amended
and restated as of may 10, 2010 (as amended, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”), made by PUGET EQUICO
LLC, a Washington limited liability company (the “Pledgor”), to BARCLAYS BANK
PLC, as collateral agent (in such capacity, together with any successor
collateral agent appointed pursuant to the Collateral Agency Agreement), the
“Collateral Agent”) for the Secured Parties.
 
RECITALS.
 
(1) Puget Merger Sub Inc. (“Merger Sub”) entered into a Credit Agreement dated
as of May 16, 2008 (said Agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”) with the Lenders and the other parties thereto.
 
(2) Upon the consummation of the Merger, Puget Energy Inc. assumed, pursuant to
the Assumption Agreement, all of the obligations of the Merger Sub under the
Credit Agreement, this Agreement and all of the other Financing Documents to
which the Merger Sub was a party.
 
(3) The Borrower may from time to time after the date hereof issue or enter into
one or more notes, indentures, promissory notes, credit agreements or such other
Additional Credit Documents to the extent permitted under the Credit Documents,
the obligations under which may be secured by a first priority lien on the
Collateral.
 
(4) Pursuant to the Credit Agreement and the Additional Credit Documents, the
Pledgor is entering into this Agreement in order to grant to the Collateral
Agent for the ratable benefit of the Secured Parties a security interest in the
Collateral to secure the Secured Obligations.
 
(5) The Pledgor is the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite the Pledgor’s name on and as
otherwise described on Schedule II hereto and issued by the Borrower.
 
(6) It is a condition precedent to the making of Loans by the Lenders under the
Credit Agreement, the entry into Interest Hedging Agreements by the Interest
Rate Hedge Banks that the Pledgor shall have granted the security interest
contemplated by this Agreement, and the Borrower desires to secure indebtedness
under the Additional Credit Documents in order to induce the providers of such
indebtedness to execute the Additional Credit Documents.
 
(7) The Pledgor will derive substantial direct and indirect benefit from the
transactions contemplated by the Financing Documents and the Additional Credit
Documents.
 
(8) Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in that certain Amended and Restated Collateral
Agency Agreement, dated as of May 10, 2010, among the Borrower, the Collateral
Agent, the Facility Agent, in its capacity as representative for the Lenders,
and each other Authorized Representative from time to time party thereto (as the
same may be amended, restated or supplemented from time to time, the “Collateral
Agency Agreement”).  Further, unless otherwise defined in this Agreement, in the
Credit Agreement or in the Collateral Agency Agreement, terms defined in Article
8 or 9 of the UCC (as defined below) are used in this Agreement as such terms
are defined in such Article 8 or 9.  “UCC” means the Uniform Commercial Code as
in effect, from time to time, in the State of New York; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement, to induce the Interest Rate
Hedge Banks to enter into Interest Hedging Agreements from time to time and to
induce the Additional Secured Parties to extend credit under the Additional
Credit Documents from time to time, the Pledgor hereby agrees with the
Collateral Agent for the equal and ratable benefit of the Secured Parties as
follows:
 
Section 1. Grant of Security.  The Pledgor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
the Pledgor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by the Pledgor, wherever located, and whether now or hereafter existing
or arising (collectively, the “Collateral”):
 
(a) the following (the “Security Collateral”):
 
(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;
 
(ii) all additional shares of stock and other Equity Interests in the Borrower
from time to time acquired by the Pledgor in any manner (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto; and
 
(b) all proceeds of, collateral for and supporting obligations relating to, any
and all of the Collateral (including, without limitation, proceeds, collateral
and supporting obligations that constitute property of the types described in
clause (a) of this Section 1 and this clause (b)) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (B) cash.
 
Section 2. Security for Obligations.  This Agreement secures, in the case of the
Pledgor, the payment of all Secured Obligations.  Without limiting the
generality of the foregoing, this Agreement secures, as to the Pledgor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed to any Secured Party under the Financing Documents and the Additional
Credit Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving a Loan Party.
 
Section 3. Pledgor Remains Liable.  Anything herein to the contrary
notwithstanding, (a) the Pledgor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Collateral Agent of any
of the rights hereunder shall not release the Pledgor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement, any other
Financing Document or any Additional Credit Documents, nor shall any Secured
Party be obligated to perform any of the obligations or duties of the Pledgor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
 
Section 4. Delivery and Control of Security Collateral.  (a)  All certificates
or instruments representing or evidencing Security Collateral shall be delivered
to and held by or on behalf of the Collateral Agent pursuant hereto and shall be
in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent.  In addition, upon
the occurrence of an Event of Default, the Collateral Agent shall have the right
at any time to exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations.
 
(b) With respect to any Security Collateral in which the Pledgor has any right,
title or interest and that constitutes an uncertificated security, the Pledgor
will cause the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with the Pledgor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of the Pledgor, such authenticated record to be in form
and substance satisfactory to the Collateral Agent.
 
(c) With respect to any Security Collateral in which the Pledgor has any right,
title or interest and that is not an uncertificated security, upon the request
of the Collateral Agent, the Pledgor will notify each such issuer of Pledged
Equity that such Pledged Equity is subject to the security interest granted
hereunder.
 
Section 5. Representations and Warranties.  The Pledgor represents and warrants
as follows as of the date hereof:
 
(a) The Pledgor’s exact legal name, as defined in Section 9-503(a) of the UCC,
is correctly set forth in Schedule I hereto.  The Pledgor has not used any trade
name.  The Pledgor is located (within the meaning of Section 9-307 of the UCC)
in the state or jurisdiction set forth in Schedule I hereto.  The information
set forth in Schedule I hereto with respect to the Pledgor is true and accurate
in all respects.  The Pledgor has not previously changed its name, type of
organization, jurisdiction of organization or organizational identification
number from those set forth in Schedule I hereto except as disclosed in
Schedule III hereto.
 
(b) All Security Collateral consisting of certificated securities and
instruments has been delivered to the Collateral Agent.
 
(c) The Pledgor is the legal and beneficial owner of the Collateral free and
clear of any Lien, claim, option or right of others, except for the security
interest created under this Agreement or permitted under the Credit
Agreement.  No effective financing statement or other instrument similar in
effect covering all or any part of such Collateral or listing the Pledgor or any
trade name of the Pledgor as debtor with respect to such Collateral is on file
in any recording office, except such as may have been filed in favor of the
Collateral Agent relating to the Financing Documents or as otherwise permitted
under the Credit Agreement.
 
(d) The Pledged Equity pledged by the Pledgor hereunder has been duly authorized
and validly issued and is fully paid and non-assessable.  With respect to the
Pledged Equity that is an uncertificated security, the Pledgor has caused the
issuer thereof either (i) to register the Collateral Agent as the registered
owner of such security or (ii) to agree in an authenticated record with the
Pledgor and the Collateral Agent that such issuer will comply with instructions
with respect to such security originated by the Collateral Agent without further
consent of the Pledgor.
 
(e) The Initial Pledged Equity pledged by the Pledgor constitutes the percentage
of the issued and outstanding Equity Interests of the issuers thereof indicated
on Schedule II hereto.
 
(f) All filings and other actions (including without limitation, actions
necessary to obtain control of Collateral as provided in Section 9-106 of the
UCC) necessary to perfect the security interest in the Collateral created under
this Agreement have been duly made or taken and are in full force and effect,
and this Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral (other than
Permitted Collateral Liens), securing the payment of the Secured Obligations.
 
(g) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by the Pledgor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by the
Pledgor, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements have been duly filed and are in full force and
effect, and the actions described in Section 4 with respect to Security
Collateral, which actions have been taken and are in full force and effect or
(iii) the exercise by the Collateral Agent of its voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with the
disposition of any portion of the Security Collateral by laws affecting the
offering and sale of securities generally or as may be required in connection
with the disposition of any portion of the Collateral under Section 203 of the
Federal Power Act or chapter 80.12 of the Revised Code of Washington.
 
Section 6. Further Assurances.  (a)  The Pledgor agrees that from time to time,
at the expense of the Pledgor, the Pledgor will promptly execute and deliver, or
otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary, or that the Collateral Agent may
reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by the Pledgor hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.  Without limiting the generality of
the foregoing, the Pledgor will promptly with respect to the Collateral:  (i) if
any such Collateral shall be evidenced by a promissory note or other instrument,
deliver and pledge to the Collateral Agent hereunder such note or instrument
duly indorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Collateral Agent;
(ii) file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary, or as the Collateral
Agent may request, in order to perfect and preserve the security interest
granted or purported to be granted by the Pledgor hereunder; (iii) deliver and
pledge to the Collateral Agent for benefit of the Secured Parties certificates
representing Security Collateral that constitutes certificated securities,
accompanied by undated stock powers executed in blank; (iv) take all action
necessary to ensure that the Collateral Agent has control of Collateral
consisting of investment property as provided in Section 9-106 of the UCC; and
(v) deliver to the Collateral Agent evidence that all other action that the
Collateral Agent may deem reasonably necessary or desirable in order to perfect
and protect the security interest created by the Pledgor under this Agreement
has been taken.
 
(b) The Pledgor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all Equity Interests in the Borrower owned by the Pledgor, in
each case without the signature of the Pledgor, and regardless of whether any
particular asset described in such financing statements falls within the scope
of the UCC or the granting clause of this Agreement.  A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.  The Pledgor ratifies its authorization for the
Collateral Agent to have filed such financing statements, continuation
statements or amendments filed prior to the date hereof.
 
(c) The Pledgor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with such Collateral as the Collateral Agent
may reasonably request, all in reasonable detail.
 
Section 7. Post-Closing Changes; Certain Additional Covenants.  (a)  The Pledgor
will not change its name, type of organization, jurisdiction of organization or
organizational identification number or location from those set forth in Section
5(a) of this Agreement without first giving at least 20 days’ prior written
notice to the Collateral Agent and taking all action reasonably required by the
Collateral Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement.  The Pledgor will hold and preserve its
records relating to the Collateral and will permit representatives of the
Collateral Agent to inspect and make abstracts from such records and other
documents as set forth in Section 6.18 of the Credit Agreement or the applicable
provisions of the Additional Credit Documents (as if such provisions were
applicable to the Pledgor instead of the Borrower).  If the Pledgor does not
have an organizational identification number and later obtains one, it will
forthwith notify the Collateral Agent of such organizational identification
number.
 
(b)           The Pledgor will not:
 
(i)           amend its Organizational Documents unless such amendment could not
reasonably be expected to result in a Material Adverse Effect (with clauses (i)
and (ii) of such definition being applicable to the Pledgor as well as the
Borrower and its Subsidiaries);
 
(ii)           engage at any time in any business or business activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Article VII
of the Credit Agreement or the Additional Credit Documents without regard to any
of the enumerated exceptions to such covenants), other than (A) the ownership
and acquisition of Equity Interests in the Borrower, together with activities
reasonably related thereto, (B) the maintenance of its legal existence, together
with activities reasonably related thereto, (C) the performance of its
obligations in connection with the Merger Agreement and the other agreements
contemplated thereby and in the Financing Documents and the Additional Credit
Documents (subject to any limitations contained therein), (D) actions incidental
to the consummation of the Merger and (E) activities incidental to its
maintenance and continuance and to the foregoing activities (which shall
include, without limitation (1) entering into and incurring obligations under
any insurance contract and employment agreements and benefit plans for
management or employees of the Borrower or any of its Subsidiaries, (2)
incurring liabilities incidental to its existence, (3) entering into agreements
with consultants, auditors and service providers to provide services to the
Borrower or any of its Subsidiaries, (4) maintaining any Deposit Accounts,
Securities Accounts and Lock-Up Accounts permitted or required pursuant to the
Security Agreement, (5) entering into confidentiality and similar agreements for
the Borrower or any of its Subsidiaries and (6) incurring Indebtedness in the
form of Shareholder Funding); provided that (i) Shareholder Funding in the form
of loans or indebtedness to the Pledgor shall only be permitted to be incurred
on or prior to the Financial Closing Date and (ii) notwithstanding any other
provision of clauses (A) through (E) to the contrary, Indebtedness other than
Shareholder Funding or referred to in clause (2) of the preceding parenthetical
shall not be permitted to be incurred by the Pledgor; or
 
(iii)           permit or consent to any amendment or modification of any of the
provisions of the documentation governing or evidencing the Shareholder Funding,
including, without limitation the Shareholder Loan Subordination Agreement (if
applicable), without the consent of the Collateral Agent or unless such
amendment is not adverse to the Required Voting Parties.
 
Section 8. Voting Rights; Dividends; Etc.  (a)  So long as no Event of Default
shall have occurred and be continuing:
 
(i) The Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral or any part thereof for
any purpose; provided, however, that the Pledgor will not exercise or refrain
from exercising any such right if such action would have a material adverse
effect on the value of the Security Collateral or any part thereof.
 
(ii) The Pledgor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral if
and to the extent that the payment thereof is not otherwise prohibited by the
terms of the Financing Documents; provided, however, that any and all:
 
(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,
 
(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and
 
(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral
 
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by the Pledgor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of the Pledgor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).
 
(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
(i) All rights of the Pledgor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 8(a)(i) shall, upon notice to the Pledgor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 8(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.
 
(ii) All dividends, interest and other distributions that are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 8(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Pledgor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
 
Section 9. Transfers and Other Liens; Additional Shares.  (a)  The Pledgor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, or (ii) create or suffer to exist
any Lien upon or with respect to any of the Collateral of the Pledgor except for
the pledge, assignment and security interest created under this Agreement and
Liens permitted under the Credit Documents.
 
(b) The Pledgor agrees that it will (i) cause the Borrower not to issue any
Equity Interests in addition to or in substitution for the Pledged Equity issued
by the Borrower, except to the Pledgor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests issued to it.
 
Section 10. Collateral Agent Appointed Attorney-in-Fact.  The Pledgor hereby
irrevocably appoints the Collateral Agent the Pledgor’s attorney-in-fact, with
full authority in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:
 
(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,
 
(b) to receive, indorse and collect any drafts or other instruments or
documents, in connection with clause (a) above, and
 
(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral.
 
Section 11. Collateral Agent May Perform.  If the Pledgor fails to perform any
agreement contained herein, the Collateral Agent may, as the Collateral Agent
deems necessary to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any obligation to do so
and without notice, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by the Pledgor under Section 14.
 
Section 12. The Collateral Agent’s Duties.  (a)  The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral.  The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.
 
(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral.  In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by the Pledgor hereunder shall be deemed for purposes
of this Agreement to have been made to such Subagent, in addition to the
Collateral Agent, for the ratable benefit of the Secured Parties, as security
for the Secured Obligations, (ii) such Subagent shall automatically be vested,
in addition to the Collateral Agent, with all rights, powers, privileges,
interests and remedies of the Collateral Agent hereunder with respect to such
Collateral, and (iii) the term “Collateral Agent,” when used herein in relation
to any rights, powers, privileges, interests and remedies of the Collateral
Agent with respect to such Collateral, shall include such Subagent; provided,
however, that no such Subagent shall be authorized to take any action with
respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.
 
Section 13. Remedies.  If any Event of Default shall have occurred and be
continuing:
 
(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:  (i) 
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable; and (ii) exercise any and all rights and remedies of
the Pledgor under or in connection with the Collateral, or otherwise in respect
of the Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC.  The Pledgor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ prior written notice to the Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  The Collateral
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given.  The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
 
(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 14) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in accordance with
the Collateral Agency Agreement.
 
(c) All payments received by the Pledgor in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of the Pledgor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement).
 
Section 14. Indemnity and Expenses(a) .  The Pledgor agrees to indemnify, defend
and save and hold harmless each Secured Party, and to pay the expenses of the
Collateral Agent, in each case in connection with this Agreement as set forth in
Sections 10.04 and 10.05 of the Credit Agreement as if such Sections were set
forth in this Agreement mutatis mutandis and as if such Sections applied to the
Pledgor instead of the Borrower.
 
Section 15. Amendments; Waivers; Etc.  No amendment or waiver of any provision
of this Agreement, and no consent to any departure by the Pledgor herefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Collateral Agent (and the Pledgor in the case of an amendment or waiver),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No failure on the part of the
Collateral Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.
 
Section 16. Notices, Etc.  All notices and other communications provided for
hereunder shall be provided in accordance with the Collateral Agency Agreement.
 
Section 17. Continuing Security Interest; Assignments Under the Credit
Documents.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full in cash of the Secured Obligations (other than contingent
indemnity obligations not then due), termination of the Commitments and the
termination or expiration of the Interest Hedging Agreements, (b) be binding
upon the Pledgor, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender or Additional Secured Party may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes, if any, held by it) or the Additional Credit Documents,
as the case may be, to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender or
the Additional Secured Parties, as the case may be, herein or otherwise, in each
case as provided in Section 10.07 of the Credit Agreement or the applicable
provisions of the Additional Credit Documents, as applicable.
 
Section 18. Termination.  Upon the indefeasible payment in full in cash of the
Secured Obligations (other than contingent indemnity obligations not then due),
termination of the Commitments and the termination or expiration of the Interest
Hedging Agreements, the security interest created by this Agreement shall
terminate and all rights to the Collateral shall revert to the Pledgor, and the
Collateral Agent shall (at the written request and sole cost and expense of the
Pledgor) promptly cause to be transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Pledgor.  The Collateral Agent shall also (at the written request and sole cost
and expense of the Pledgor) promptly execute and deliver to the Pledgor upon
such termination such Uniform Commercial Code termination statements, and such
other documentation as shall be reasonably requested by the Pledgor to effect
the termination and release of the Liens on the Collateral.
 
Section 19. Security Interest Absolute.  The obligations of the Pledgor under
this Agreement are independent of the Secured Obligations or any other
Obligations of any other Loan Party under or in respect of the Credit Documents,
and a separate action or actions may be brought and prosecuted against the
Pledgor to enforce this Agreement, irrespective of whether any action is brought
against the Pledgor or any other Loan Party or whether the Pledgor or any other
Loan Party is joined in any such action or actions.  All rights of the
Collateral Agent and the other Secured Parties and the pledge, assignment and
security interest hereunder, and all obligations of the Pledgor hereunder, shall
be irrevocable, absolute and unconditional irrespective of, and the Pledgor
hereby irrevocably waives (to the maximum extent permitted by applicable law)
any defenses it may now have or may hereafter acquire in any way relating to,
any or all of the following:
 
(a) any lack of validity or enforceability of any Credit Document or any other
agreement or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other Obligations of any other
Loan Party under or in respect of any of the Credit Documents or any other
amendment or waiver of or any consent to any departure from any Credit Document,
including, without limitation, any increase in the Secured Obligations resulting
from the extension of additional credit to any Loan Party or any of its
Subsidiaries or otherwise;
 
(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;
 
(d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any other Loan Party
under or in respect of the Financing Documents, the Additional Credit Documents
or any other assets of any Loan Party or any of its Subsidiaries;
 
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
 
(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (the Pledgor
waiving any duty on the part of the Secured Parties to disclose such
information);
 
(g) the failure of any other Person to execute this Agreement or any other
Security Document, guaranty or agreement or the release or reduction of
liability of the Pledgor or other grantor or surety with respect to the Secured
Obligations; or
 
(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, the Pledgor or any other Pledgor or a third party grantor of a
security interest.
 
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.
 
Section 20. Collateral Agency Agreement Controls.  Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent, for the benefit of the Secured Parties pursuant to this Agreement and any
other Security Document and related agreements (including any control agreements
executed pursuant to the requirements of this Agreement), and the exercise of
any right or remedy by the Collateral Agent in respect of the Collateral are
subject to the provisions of the Collateral Agency Agreement.  In the event of
any conflict or inconsistency between the provisions of this Agreement, any
other Security Documents and any such related document and the Collateral Agency
Agreement, the provisions of the Collateral Agency Agreement shall govern and
control.
 
Section 21. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other means of electronic delivery shall be effective
as delivery of an original executed counterpart of this Agreement.
 
Section 22. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
Any legal action or proceeding arising under this Agreement or in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to this Agreement, in each case whether now existing or
hereafter arising, may be brought in the courts of the State of New York sitting
in New York City or of the United States for the Southern District of such
state, and by execution and delivery of this Agreement, the Pledgor consents,
for itself and in respect of its property, to the non-exclusive jurisdiction of
those courts.  The Pledgor waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or any Financing Document.
 
Section 23. Waiver of Right to Trial by Jury.  Each party to this Agreement
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action arising under this Agreement, any Credit Document or in any
way connected with or related or incidental to its dealings with respect to this
Agreement, any Credit Document or the transactions related thereto, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise; and each party to this Agreement hereby agrees and consents
that any such claim, demand, action or cause of action shall be decided by court
trial without a jury, and that each party to this Agreement may file an original
counterpart or a copy of this Section 22 with any court as written evidence of
the consent of the signatories hereto to the waiver of its right to trial by
jury.
 
Section 24. Original Schedules and Exhibits.  Each of the Schedules and Exhibits
attached to the Pledge Agreement dated as of February 6, 2009 between the
parties hereto, shall be deemed attached to, and form a part of, this Agreement
without any amendment, modification or supplement.
 
[Signature pages follow]
 


PUGET EQUICO, LLC
 
By:
/s/ Donald E. Gaines
Name:  Donald E. Gaines
Title:    Vice President Finance & Treasurer



 


 
BARCLAYS BANK PLC,
as Collateral Agent
 
By:
/s/ Ann E. Sutton
Name:  Ann E. Sutton
Title:    Director



 

 
 
 
 

EXHIBIT C
 
 
Form of Amended and Restated Security Agreement
 


 
 
 
 



EXECUTION COPY


 


 
AMENDED AND RESTATED BORROWER SECURITY AGREEMENT
 
Dated as of February 6, 2009
 
as amended and restated as of May 10, 2010
 


 
From
 


 
PUGET ENERGY INC.
 


 
as Borrower
 


 
to
 


 
BARCLAYS BANK PLC
 


 
as Collateral Agent
 

 
 
 
 

T A B L E  O F  C O N T E N T S
 
Section Page
 
 
Section 1. Grant of Security

 
 
Section 2. Security for Obligations

 
 
Section 3. Borrower Remain Liable

 
 
Section 4. Delivery and Control of Security Collateral

 
 
Section 5. Deposit Accounts

 
 
Section 6. Reserved

 
 
Section 7. Release of Amounts

 
 
Section 8. Representations and Warranties

 
 
Section 9. Further Assurances

 
 
Section 10. Reserved

 
 
Section 11. Reserved

 
 
Section 12. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts

 
 
Section 13. As to Intellectual Property Collateral

 
 
Section 14. Voting Rights; Dividends; Etc.

 
 
Section 15. Reserved

 
 
Section 16. As to Letter-of-Credit Rights

 
 
Section 17. Commercial Tort Claims

 
 
Section 18. Transfers and Other Liens; Additional Shares

 
 
Section 19. Collateral Agent Appointed Attorney in Fact

 
 
Section 20. Collateral Agent May Perform

 
 
Section 21. The Collateral Agent’s Duties

 
 
Section 22. Remedies

 
 
Section 23. Indemnity and Expenses

 
 
Section 24. Amendments; Waivers; Additional Borrower; Etc.

 
 
Section 25. Notices, Etc.

 
 
Section 26. Continuing Security Interest; Assignments under the Credit Agreement

 
 
Section 27. Termination

 
 
Section 28. Collateral Agency Agreement Controls

 
 
Section 29. Execution in Counterparts

 
 
Section 30. Governing Law

 
 
Section 31. Waiver of Right to Trial by Jury

 
 
Schedules
 
Schedule I
- Investment Property
Schedule II
- Pledged Deposit Accounts
Schedule III
- Assigned Agreements
Schedule IV
- Intellectual Property
Schedule V
- Commercial Tort Claims
Schedule VI
- Location, Chief Executive Office, Type of Organization, Jurisdiction of
 
- Organization and Organizational Identification Number
Schedule VII
- Changes in Name, Location, Etc.
Schedule VIII
- Letters of Credit



Exhibits


Exhibit A
- Form of Withdrawal Certificate

 

 
 
 
 

AMENDED AND RESTATED BORROWER SECURITY AGREEMENT
 
AMENDED AND RESTATED BORROWER SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of February 6, 2009, as amended and restated as of May 10,
2010 made by Puget Energy Inc., a Washington corporation (successor in interest
by merger to Puget Merger Sub Inc.) (the “Company”) to Barclays Bank PLC, as
collateral agent (together with any successor collateral agent appointed
pursuant to the Collateral Agency Agreement referred to below, the “Collateral
Agent”) for the Secured Parties.
 
PRELIMINARY STATEMENTS.
 
(1) Puget Merger Sub Inc. (“Merger Sub”) entered into a Credit Agreement dated
as of May 16, 2008 (said agreement, as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”) with the Lenders and the other parties thereto.
 
(2) Upon the consummation of the Merger, the Company assumed, pursuant to the
Assumption Agreement, all of the obligations of the Merger Sub under the Credit
Agreement, this Agreement and all of the other Financing Documents to which the
Merger Sub was a party, and is the owner of the shares of stock or other Equity
Interests (the “Initial Pledged Equity”) set forth opposite the Borrower’s name
on and as otherwise described in Part I of Schedule I hereto and issued by Puget
Sound Energy, Inc. (“PSE”).  The Merger Sub (prior to the Effective Time) and
the Company (upon and after the Effective Time) are referred to herein as the
“Borrower”.
 
(3) The Borrower may from time to time after the date hereof issue or enter into
one or more notes, indentures, promissory notes, credit agreements or such other
Additional Credit Documents to the extent permitted under the Credit Documents,
the obligations under which may be secured by a first priority lien on the
Collateral.
 
(4) The Borrower is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite its name on Schedule II hereto.
 
(5) The Borrower is the owner of Account No. 110789 (the “Lock-Up Account”),
with The Bank of New York Mellon at its office at 101 Barclay Street, Floor 8W,
New York, NY 10286, Attention: Corporate Finance Group.
 
(6) It is a condition precedent to the making of Loans by the Lenders under the
Credit Agreement, the entry into Interest Hedging Agreements by the Interest
Rate Hedge Banks that the Borrower shall have granted the to the Collateral
Agent, for the ratable benefit of the Secured Parties, the security interest
contemplated by this Agreement, and the Borrower desires to secure indebtedness
under the Additional Credit Documents in order to induce the providers of such
indebtedness to execute the Additional Credit Documents.  The Borrower will
derive substantial direct and indirect benefit from the transactions
contemplated by the Financing Documents and the Additional Credit Documents.
 
(7)  Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in that certain Amended and Restated Collateral
Agency Agreement, dated as of May 10, 2010, among the Borrower, the Collateral
Agent, the Facility Agent, in its capacity as representative for the Lenders,
and each other Authorized Representative from time to time party thereto (as the
same may be amended, restated or supplemented from time to time, the “Collateral
Agency Agreement”).  Further, unless otherwise defined in this Agreement, in the
Credit Agreement or in the Collateral Agency Agreement, terms defined in Article
8 or 9 of the UCC (as defined below) are used in this Agreement as such terms
are defined in such Article 8 or 9.  The term “Withdrawal Certificate” shall
mean a certificate substantially in the form of Exhibit A, and the term
“Withdrawal Date” shall mean any date on which a withdrawal is to be made from
the Lock-Up Account.
 
(8) “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non perfection or
priority.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement, to induce the Interest Rate
Hedge Banks to enter into Interest Hedging Agreements from time to time and to
induce the Additional Secured Parties to extend credit under the Additional
Credit Documents from time to time, the Borrower hereby agrees with the
Collateral Agent for the ratable benefit of the Secured Parties as follows:
 
Section 1. Grant of Security.  The Borrower hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
the Borrower’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by the Borrower, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):
 
(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);
 
(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which the Borrower has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which the Borrower has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by the Borrower, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);
 
(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), letter-of-credit rights, general intangibles (including,
without limitation, payment intangibles) and other obligations of any kind,
whether or not arising out of or in connection with the sale or lease of goods
or the rendering of services and whether or not earned by performance, and all
rights now or hereafter existing in and to all supporting obligations and in and
to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property (any
and all of such accounts, chattel paper, instruments, letter-of-credit rights,
general intangibles and other obligations, to the extent not referred to in
clause (d), (e), (f) or (g) below, being the “Receivables,” and any and all such
supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);
 
(d) the following (the “Security Collateral”):
 
(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;
 
(ii) all additional shares of stock and other Equity Interests in PSE from time
to time acquired by the Borrower in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;
 
(iii) all indebtedness from time to time owed to the Borrower (such indebtedness
being the “Pledged Debt”) and the instruments, if any, evidencing such
indebtedness, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness;
 
(iv) the Lock-Up Account, all security entitlements with respect to all
financial assets from time to time credited to the Lock-Up Account, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or financial assets and all warrants, rights or options
issued thereon or with respect thereto; and
 
(v) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which the Borrower has now, or acquires from time to time hereafter, any right,
title or interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;
 
(e) each of the agreements listed on Schedule III hereto and each Interest
Hedging Agreement to which the Borrower is now or may hereafter become a party,
in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including, without limitation, (i) all rights of the
Borrower to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of the Borrower to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of the Borrower for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of the
Borrower to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);
 
(f) the following (collectively, the “Account Collateral”):
 
(i) the Pledged Deposit Accounts, other deposit accounts and all funds from time
to time credited thereto, and all certificates and instruments, if any, from
time to time representing or evidencing the Pledged Deposit Accounts;
 
(ii) all promissory notes, certificates of deposit, checks and other instruments
from time to time delivered to or otherwise possessed by the Collateral Agent
for or on behalf of the Borrower in substitution for or in addition to any or
all of the then existing Account Collateral; and
 
(iii) all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the then existing Account Collateral;
 
(g) the following (collectively, the “Intellectual Property Collateral”):
 
(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);
 
(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);
 
(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);
 
(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
 
(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works (in each case, subject to the
exclusion for intent to use applications set forth in clause (ii) above);
 
(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof (in each case, subject to the exclusion for intent to use
applications set forth in clause (ii) above);
 
(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of the
Borrower accruing thereunder or pertaining thereto;
 
(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which the
Borrower, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule IV hereto; and
 
(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;
 
(h) the commercial tort claims described in Schedule V hereto (together with any
commercial tort claims as to which the Borrower have complied with the
requirements of Section 17);
 
(i) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of the
Borrower pertaining to any of the Collateral; and
 
(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 1) and, to the extent not
otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, and (B) cash.
 
Provided, however, that in no event shall Collateral (or any of the
sub-categories of Collateral defined above) include: (a) any lease, license,
contract or agreement to which the Borrower is a party, and any of its rights or
interest thereunder, if and to the extent that a security interest is prohibited
by or in violation of (i) any law, rule or regulation applicable to the
Borrower, or (ii) a term, provision or condition of any such lease, license,
contract, property right or agreement (unless such law, rule, regulation, term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity; provided further that in no event shall the
Security Collateral be excluded by the first proviso in this paragraph, or (b)
in any of the outstanding capital stock of (i) a Controlled Foreign Corporation
(within the meaning of Section 957 of the Internal Revenue Code of 1986, as
amended) in excess of 65% of the voting power of all classes of capital stock of
such Controlled Foreign Corporation entitled to vote and (ii) any subsidiary of
any such Controlled Foreign Corporation.
 
Section 2. Security for Obligations.  This Agreement secures, in the case of the
Borrower, the payment of all Secured Obligations of the Borrower.  Without
limiting the generality of the foregoing, this Agreement secures, as to the
Borrower, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Borrower to any Secured Party under the
Credit Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving the Borrower.
 
Section 3. Borrower Remain Liable.  Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the contracts and
agreements included in the Borrower’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release the Borrower from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Financing Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
Section 4. Delivery and Control of Security Collateral.  (a) All certificated
securities or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Collateral Agent pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agent.  The Collateral Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing Security Collateral for certificates or instruments of smaller or
larger denominations.
 
(b) With respect to the Lock-Up Account and any Security Collateral that
constitutes a security entitlement as to which the financial institution acting
as Collateral Agent hereunder is not the securities intermediary, the Borrower
will cause the securities intermediary with respect to such Account or security
entitlement either (i) to identify in its records the Collateral Agent as the
entitlement holder thereof or (ii) to agree with the Borrower and the Collateral
Agent that such securities intermediary will comply with entitlement orders
originated by the Collateral Agent without further consent of the Borrower, such
agreement to be in form and substance reasonably satisfactory to the Collateral
Agent (a “Securities Account Control Agreement” or “Securities/Deposit Account
Control Agreement,” respectively)
 
(c) With respect to any Security Collateral that constitutes an uncertificated
security, the Borrower will cause the issuer thereof either (i) to register the
Collateral Agent as the registered owner of such security or (ii) to agree with
the Borrower and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of the Borrower, such agreement to be in form and
substance satisfactory to the Collateral Agent (such agreement being an
“Uncertificated Security Control Agreement”).
 
(d) The Collateral Agent shall have the right at any time to convert Security
Collateral consisting of financial assets credited to the Securities Account to
Security Collateral consisting of financial assets held directly by the
Collateral Agent, and to convert Security Collateral consisting of financial
assets held directly by the Collateral Agent to Security Collateral consisting
of financial assets credited to the Lock-Up Account.
 
(e) The balance from time to time in the Lock-Up Account shall constitute part
of the Collateral of the Lenders hereunder and, except as otherwise provided
herein, shall not constitute payment of the Credit Agreement Obligations until
the occurrence of a Cash Sweep Date, whereupon a portion of such amounts
standing to the credit of the Lock-Up Account shall be applied as provided in
Section 2.03(b)(i)(B) of the Credit Agreement.
 
Section 5. Deposit Accounts.  So long as any Secured Obligation shall remain
unpaid, any Interest Hedging Agreement shall be in effect or any Lender shall
have any Commitment:
 
(a) The Borrower will maintain deposit accounts only with the financial
institution acting as Collateral Agent hereunder or with a bank (a “Pledged
Account Bank”) that has agreed with the Borrower and the Collateral Agent to
comply with instructions originated by the Collateral Agent directing the
disposition of funds in such deposit account without the further consent of the
Borrower, such agreement to be in form and substance reasonably satisfactory to
the Collateral Agent (a “Deposit Account Control Agreement”); provided, however,
this Section 5(a) shall not apply to deposit accounts (i) with an aggregate
balance of no more than $250,000 at any time or (ii) operated solely as a
payroll account.
 
(b) The Borrower agrees to terminate any or all Pledged Deposit Accounts and
related Deposit Account Control Agreements upon request by the Collateral Agent.
 
(c) The Collateral Agent may, at any time and without notice to, or consent
from, the Borrower, transfer, or direct the transfer of, funds from the Pledged
Deposit Accounts to satisfy the Borrower’s obligations under the Financing
Documents if an Event of Default shall have occurred and be continuing. In the
event that such a transfer shall take place, the Collateral Agent agrees to
provide notice to the Borrower thereafter as required by law, provided that the
failure to provide such notice shall not result in any liability under this
Agreement.
 
Section 6. Reserved.
 
Section 7. Release of Amounts.  (a)  So long as no Default under Section
8.01(a), (f) or (k) of the Credit Agreement or an Event of Default shall have
occurred and be continuing, the Collateral Agent will pay and release, or direct
the applicable Pledged Account Bank to pay and release, to the Borrower or at
its order such amount, if any, as is then on deposit in the Pledged Deposit
Accounts, in each case to the extent permitted to be released under the terms of
the Credit Documents.
 
(b)  The following provisions shall apply to withdrawals from the Lock-Up
Account:
(i)  Withdrawal Certificate.
(A)  Upon the conclusion of a Lock-Up Period, the Borrower shall be entitled to
withdraw monies from the Lock-Up Account by delivering to the Collateral Agent a
Withdrawal Certificate signed by the Borrower.
 
(B)  The Borrower shall not be entitled to request any withdrawal from the
Lock-Up Account during the Lock-Up Period except withdrawals permitted pursuant
to Section 7.05(d) of the Credit Agreement.  Any Withdrawal Certificate provided
to the Collateral Agent by the Borrower during a Lock-Up Period shall be
accompanied by a certification of an Authorized Officer of the Borrower in
accordance with clause (C) below, (including a certification with respect to the
Distributable Cash balance, if applicable); and
 
(C)  No later than three Business Days prior to the Withdrawal Date, the
Borrower shall deliver to the Facility Agent, each other Authorized
Representative and the Collateral Agent, for purposes of any withdrawal, a
Withdrawal Certificate signed by an Authorized Officer of the Borrower
specifying:
 
(i)  
the amount requested to be withdrawn from the Lock-Up Account;

(ii) the relevant Withdrawal Date on which such withdrawal is to be made;
 
(iii) the purpose for which the amount so withdrawn is to be used;
 
(iv) for any withdrawal under clause (A) above, that the Borrower is not and
will not be, after giving effect to such withdrawal in Default and, no Default
or Event of Default may reasonably be expected to occur as a result of such
withdrawal or the application of the withdrawn amounts in the manner
contemplated by such Withdrawal Certificate; and
 
(v) a certificate with respect to the Distributable Cash Balance on the date of
the Withdrawal Certificate.
 
(ii)  Agents’ Review of Certificates; Delivery to Collateral Agent.
(A)  In the event that prior to the relevant Withdrawal Date, the Facility Agent
shall reasonably determine that a Withdrawal Certificate is inconsistent with or
otherwise fails to satisfy the provisions of this Agreement and the other
Financing Documents, the Facility Agent shall notify the Collateral Agent and
the Borrower in writing promptly but in no case later than the third Business
Day following the Facility Agent’s receipt of such Withdrawal Certificate and
may either (A) return such Withdrawal Certificate to the Borrower with its
determinations noted thereon; or (B) in consultation with the Borrower, make
such corrections as it reasonably deems necessary to satisfy the requirements of
this Agreement.  The Facility Agent and the Borrower will endeavor to agree and
complete the final form Withdrawal Certificate and deliver such certificate to
the Collateral Agent, no later than the Business Day prior to the Withdrawal
Date to which such certificate relates.
 
(B)  The Facility Agent and the Collateral Agent shall countersign any accepted
Withdrawal Certificate (which acceptance or counter-signature shall not be
unreasonably withheld, conditioned or delayed), and the Collateral Agent shall
implement such Withdrawal Certificate in accordance with Section 7(b)(iii).
 
                              (iii)  Implementation of Withdrawal.  Except as
otherwise provided in this Agreement, following receipt of an executed
Withdrawal Certificate, the Collateral Agent shall pay or transfer the amount(s)
specified in such Withdrawal Certificate by requesting that the Account Bank
initiate such payment or transfer not later than 12:00 Noon (New York City time)
on the Withdrawal Date set out in such Withdrawal Certificate for such payment
or transfer (or if such certificate is not received by the Collateral Agent at
least one Business Day prior to such Withdrawal Date, by 12:00 Noon (New York
City time) on the next succeeding Business Day following delivery of such
Withdrawal Certificate to the Collateral Agent).
 
Section 8. Representations and Warranties.  The Borrower represents and warrants
as follows as of the date hereof:
 
(a) The Borrower’s exact legal name, type of organization, jurisdiction of
organization and organizational identification number is set forth in Schedule
VI hereto.  The Borrower has no trade names other than as listed on Schedule VI
hereto.  Within the five years preceding the date hereof, the Borrower has not
changed its name, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule VI hereto
except as set forth in Schedule VII hereto.
 
(b) The Borrower is the legal and beneficial owner of the Collateral granted or
purported to be granted by it free and clear of any Lien, claim, option or right
of others, except for the security interest created under this Agreement or
permitted under the Credit Agreement.  No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing the Borrower or any trade name of the Borrower as debtor is on file in
any recording office, except such as may have been filed in favor of the
Collateral Agent relating to the Financing Documents.
 
(c) The Borrower has no material Equipment or Inventory.
 
(d) None of the Receivables or Agreement Collateral is evidenced by a promissory
note or other instrument in excess of $250,000 that has not been delivered to
the Collateral Agent.
 
(e) PSE, as an issuer of Security Collateral, has received notice of the
security interest granted hereunder.
 
(f) The Pledged Equity pledged by the Borrower hereunder has been duly
authorized and validly issued and is fully paid and non assessable.  The Pledged
Debt pledged by the Borrower hereunder has been duly authorized, authenticated
or issued and delivered, is the legal, valid and binding obligation of the
issuers thereof, is evidenced by one or more promissory notes (which promissory
notes have been delivered to the Collateral Agent) and is not in default.
 
(g) The Initial Pledged Equity pledged by the Borrower constitutes 100% of the
issued and outstanding Equity Interests of PSE.
 
(h) The Borrower has no investment property, other than the investment property
listed on Schedule I hereto and additional investment property as to which the
Borrower has complied with the requirements of Section 4.
 
(i) The Assigned Agreements to which the Borrower is a party, true and complete
copies of which (other than the Interest Hedging Agreements) have been furnished
to the Collateral Agent, have been duly authorized, executed and delivered by
all parties thereto, have not been amended, amended and restated, supplemented
or otherwise modified, are in full force and effect and are binding upon and
enforceable against all parties thereto in accordance with their terms. The
Borrower is not in default and, to the Borrower’s knowledge, there exists no
default under any Assigned Agreement to which the Borrower is a party by any
other party thereto.
 
(j) The Borrower has no deposit accounts, other than the Pledged Deposit
Accounts listed on Schedule II hereto and additional Pledged Deposit Accounts as
to which the Borrower has complied with the applicable requirements of Section
5.
 
(k) The Borrower is not a beneficiary or assignee under any letter of credit,
other than the letter of credit described in Schedule VIII hereto and additional
letters of credit as to which the Borrower has complied with the requirements of
Section 16.
 
(l) This Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid security interest in the Collateral granted by the
Borrower, securing the payment of the Secured Obligations; all actions necessary
to obtain control of Collateral as provided in Sections 9-104, 9-106 and 9-107
of the UCC have been taken (other than deposit accounts described in Section
5(a)) and upon the filing with the Washington Department of Licensing of an
appropriate UCC financing statement naming the Borrower as debtor and the
Collateral Agent as secured party and describing the collateral as “all assets”
the security interest of the Collateral Agent in all collateral that can be
perfected by the filing of a UCC financing statement will be taken and such
security interest will be perfected and will be first priority, subject to no
other Liens other than Permitted Collateral Liens.
 
(m) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by the Borrower of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by the
Borrower, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements have been duly filed and are in full force and
effect, the recordation of the Intellectual Property Security Agreements
referred to in Section 13(f) with the U.S. Patent and Trademark Office and the
U.S. Copyright Office, and the actions described in Section 4 with respect to
the Security Collateral, which actions have been taken and are in full force and
effect, or (iii) the exercise by the Collateral Agent of its voting or other
rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the Security Collateral by laws affecting
the offering and sale of securities generally or as may be required in
connection with the disposition of any portion of the Collateral under Section
203 of the Federal Power Act or chapter 80.12 of the Revised Code of Washington.
 
(n) The Borrower has no material Intellectual Property Collateral.
 
(o) The Borrower has no commercial tort claims other than those listed in
Schedule V hereto and additional commercial tort claims as to which the Borrower
has complied with the requirements of Section 17.
 
Section 9. Further Assurances.  (a)  The Borrower agrees that from time to time,
at the expense of the Borrower, the Borrower will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Collateral Agent
may reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by the Borrower hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of the Borrower; provided, however,
that in no event shall the Borrower be required to cause the notation of any
security interest on any certificate of title.
 
(b) The Borrower hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of the Borrower, regardless of whether any particular asset described in
such financing statements falls within the scope of the UCC or the granting
clause of this Agreement.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.  The
Borrower ratifies its authorization for the Collateral Agent to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof.
 
(c) The Borrower will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
the Borrower and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
 
Section 10. Reserved.
 
Section 11. Reserved.
 
Section 12. Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts.  (a)  The Borrower will not change its name,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Section 8(a) of this Agreement
(except in connection with the Merger) without first giving at least 20 days’
prior written notice to the Collateral Agent and taking all action reasonably
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement.  The Borrower will hold and
preserve its records relating to the Collateral, including, without limitation,
the Assigned Agreements and Related Contracts, and will permit representatives
of the Collateral Agent to inspect and make abstracts from such records and
other documents as set forth in Section 6.18 of the Credit Agreement and
otherwise specified in the Additional Credit Documents.  If the Borrower does
not have an organizational identification number and later obtains one, it will
forthwith notify the Collateral Agent of such organizational identification
number.
 
(b) Except as otherwise provided in this subsection (b), the Borrower will
continue to collect, at its own expense, all amounts due or to become due the
Borrower under the Assigned Agreements, Receivables and Related Contracts.  In
connection with such collections, the Borrower may take such action as the
Borrower or the Collateral Agent may deem necessary to enforce collection of the
Assigned Agreements, Receivables and Related Contracts; provided, however, that,
subject to the terms of the Collateral Agency Agreement, the Collateral Agent
shall have the right at any time, upon the occurrence and during the continuance
of an Event of Default and upon written notice to the Borrower of its intention
to do so, to notify the Obligors under any Assigned Agreements, Receivables and
Related Contracts of the assignment of such Assigned Agreements, Receivables and
Related Contracts to the Collateral Agent and to direct such Obligors to make
payment of all amounts due or to become due to the Borrower thereunder directly
to the Collateral Agent and, upon such notification and at the expense of the
Borrower, to enforce collection of any such Assigned Agreements, Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as the Borrower might have
done, and to otherwise exercise all rights with respect to such Assigned
Agreements, Receivables and Related Contracts, including, without limitation,
those set forth in Section 9-607 of the UCC.  After receipt by the Borrower of
the notice from the Collateral Agent referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including, without limitation,
instruments) received by the Borrower in respect of the Assigned Agreements,
Receivables and Related Contracts of the Borrower shall be received in trust for
the benefit of the Collateral Agent hereunder, shall be segregated from other
funds of the Borrower and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement) to be deposited
in an account secured for the benefit of the Collateral Agent on behalf of the
Secured Parties and either (A) released to the Borrower on the terms set forth
in Section 7 so long as no Default under Section 8.01(a), (f) or (k) of the
Credit Agreement, any substantially similar Default under any Additional Credit
Document or any Event of Default shall have occurred and be continuing or (B) if
any such event shall have occurred and be continuing, applied as provided in
Section 22(b) and (ii) the Borrower will not adjust, settle or compromise the
amount or payment of any Receivable or amount due on any Assigned Agreement or
Related Contract, release wholly or partly any Obligor thereof or allow any
credit or discount thereon.  The Borrower will not permit or consent to the
subordination of its right to payment under any of the Assigned Agreements,
Receivables and Related Contracts to any other Indebtedness or obligations of
the Obligor thereof.
 
Section 13. As to Intellectual Property Collateral.  The Borrower agrees that
should it obtain an ownership interest in any item of the type set forth in
Section 1(g), (a) the provisions of this Agreement shall automatically apply
thereto and (b) the Borrower shall execute and deliver to the Collateral Agent
any agreement, instrument or other document reasonably requested by the
Collateral Agent to perfect the security interest in such Collateral.
 
Section 14. Voting Rights; Dividends; Etc.  (a)  So long as no Event of Default
hall have occurred and be continuing:
 
(i) The Borrower shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of the Borrower or any
part thereof for any purpose; provided however, that the Borrower will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.
 
(ii) The Borrower shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
the Borrower if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Credit Documents; provided, however, that any and
all
 
(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,
 
(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, and
 
(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral
 
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by the Borrower, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of the Borrower and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).
 
(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to the Borrower all such proxies and other instruments as the
Borrower may reasonably request for the purpose of enabling the Borrower to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
(i) All rights of the Borrower (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to the Borrower by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.
 
(ii) All dividends, interest and other distributions that are received by the
Borrower contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Borrower and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
 
Section 15. Reserved
 
.
 
Section 16. As to Letter-of-Credit Rights.  (a)  The Borrower, by granting a
security interest in its Receivables consisting of letter-of-credit rights to
the Collateral Agent, intends to (and hereby does) assign to the Collateral
Agent its rights (including its contingent rights) to the proceeds of all
Related Contracts consisting of letters of credit of which it is or hereafter
becomes a beneficiary or assignee.  The Borrower will promptly use commercially
reasonable efforts to cause the issuer of each letter of credit and each
nominated person (if any) with respect thereto to consent to such assignment of
the proceeds thereof pursuant to a consent in form and substance reasonably
satisfactory to the Collateral Agent and deliver written evidence of such
consent to the Collateral Agent.
 
(b)  Upon the occurrence of an Event of Default, the Borrower will, promptly
upon request by the Collateral Agent, (i) notify (and the Borrower hereby
authorizes the Collateral Agent to notify) the issuer and each nominated person
with respect to each of the Related Contracts consisting of letters of credit
that the proceeds thereof have been assigned to the Collateral Agent hereunder
and any payments due or to become due in respect thereof are to be made directly
to the Collateral Agent or its designee and (ii) with respect to any letters of
credit that are transferable, arrange for the Collateral Agent to become the
transferee beneficiary of letter of credit.
 
Section 17. Commercial Tort Claims.  The Borrower will promptly give notice to
the Collateral Agent of any commercial tort claim that may arise after the date
hereof and will immediately execute or otherwise authenticate a supplement to
this Agreement, and otherwise take all necessary action, to subject such
commercial tort claim to the first priority security interest created under this
Agreement.
 
Section 18. Transfers and Other Liens; Additional Shares.  (a)  The Borrower
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral other than as permitted under the
terms of the Credit Documents, or (ii) create or suffer to exist any Lien upon
or with respect to any of the Collateral of the Borrower except for the pledge,
assignment and security interest created under this Agreement and Liens
permitted under the Credit Documents.
 
(b) The Borrower agrees that it will (i) cause PSE not to issue any Equity
Interests in addition to or in substitution for the Pledged Equity issued by
such issuer, except to the Borrower, and (ii) pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, any and all additional Equity
Interests issued to it.
 
Section 19. Collateral Agent Appointed Attorney in Fact.  The Borrower hereby
irrevocably appoints the Collateral Agent the Borrower’s attorney in fact, with
full authority in the place and stead of the Borrower and in the name of the
Borrower or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary to accomplish the purposes of this Agreement, including, without
limitation:
 
(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,
 
(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above, and
 
(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral.
 
Section 20. Collateral Agent May Perform.  If the Borrower fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so and without notice, itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Borrower under Section 23.
 
Section 21. The Collateral Agent’s Duties.  (a)  The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral.  The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.
 
(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral.  In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by the Borrower hereunder shall be deemed for
purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent,” when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided, however, that no such Subagent shall be authorized to
take any action with respect to any such Collateral unless and except to the
extent expressly authorized in writing by the Collateral Agent.
 
Section 22. Remedies.  If any Event of Default shall have occurred and be
continuing:
 
(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:  (i)
require the Borrower to, and the Borrower hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or leased by any of the Borrower where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to the
Borrower in respect of such occupation; and (iv) exercise any and all rights and
remedies of the Borrower under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of the Borrower to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC.  The Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten days’ prior written notice to the Borrower of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
 
(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 23) in whole
or in part by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in accordance with
the Collateral Agency Agreement.
 
(c) All payments received by the Borrower under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of the Borrower and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).
 
(d) The Collateral Agent may, without notice to the Borrower except as required
by law and at any time or from time to time, charge, set off and otherwise apply
all or any part of the Secured Obligations against any funds held with respect
to the Account Collateral or in any other deposit account of the Borrower.
 
(e) The Collateral Agent may send to each bank, securities intermediary or
issuer party to any Deposit Account Control Agreement, Securities/Deposit
Account Control Agreement, Securities Account Control Agreement or
Uncertificated Security Control Agreement a “Notice of Exclusive Control” as
defined in and under such Agreement.
 
Section 23. Indemnity and Expenses.  The Borrower agrees to indemnify, defend
and save and hold harmless each Secured Party, and to pay the expenses of the
Collateral Agent, in each case in connection with this Agreement, as set forth
in Sections 10.04 and 10.05 of the Credit Agreement as if such sections were set
forth in this Agreement mutatis mutandis.
 
Section 24. Amendments; Waivers; Additional Borrower; Etc.  No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
the Borrower herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent (and the Borrower in the case of
an amendment or waiver), and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.  No
failure on the part of the Collateral Agent or any other Secured Party to
exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.
 
Section 25. Notices, Etc.  All notices and other communications provided for
hereunder shall be provided in accordance with the Collateral Agency Agreement.
 
Section 26. Continuing Security Interest; Assignments under the Credit
Documents.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full in cash of the Secured Obligations (other than any contingent
indemnity obligations not then due), termination of the Commitments and the
termination or expiration of the Interest Hedging Agreements, (b) be binding
upon the Borrower, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender or Additional Secured Party may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes, if any, held by it) or Additional Credit Document, as the
case may be, to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender or
Additional Secured Party, as the case may be, herein or otherwise, in each case
as provided in Section 10.07 of the Credit Agreement or in the Additional Credit
Documents, as applicable.
 
Section 27. Termination.  Upon the indefeasible payment in full in cash of the
Secured Obligations (other than any contingent indemnity obligations not then
due), termination of the Commitments and the termination or expiration of the
Interest Hedging Agreements, the security interest created by this Agreement
shall terminate and all rights to the Collateral shall revert to the Borrower,
and the Collateral Agent shall (at the written request and sole cost and expense
of the Borrower) promptly cause to be transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Borrower.  The Collateral Agent shall also (at the written request and sole cost
and expense of the Borrower) promptly execute and deliver to the Borrower upon
such termination such Uniform Commercial Code termination statements, and such
other documentation as shall be reasonably requested by the Borrower to effect
the termination and release of the Liens on the Collateral.
 
Section 28. Collateral Agency Agreement Controls.  Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent, for the benefit of the Secured Parties pursuant to this Agreement and any
other Security Document and related agreements (including any control agreements
executed pursuant to the requirements of this Agreement), and the exercise of
any right or remedy by the Collateral Agent in respect of the Collateral are
subject to the provisions of the Collateral Agency Agreement.  In the event of
any conflict or inconsistency between the provisions of this Agreement, any
other Security Documents and any such related document and the Collateral Agency
Agreement, the provisions of the Collateral Agency Agreement shall govern and
control.  Notwithstanding anything herein to the contrary, in accordance with
the provisions of Sections 2.02(b), 2.05(b) and 4.05(c), the Lock-Up Account and
any funds, cash, Securities Entitlements credited thereto and any proceeds
thereof shall be held by the Collateral Agent solely for the benefit of the
Lenders until all Credit Agreement Obligations shall have been indefeasibly paid
in full in cash.
 
Section 29. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other means of electronic delivery shall be effective
as delivery of an original executed counterpart of this Agreement.
 
Section 30. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
Any legal action or proceeding arising under this Agreement or in any way
connected with or related or incidental to the dealings of the parties hereto or
any of them with respect to this Agreement, in each case whether now existing or
hereafter arising, may be brought in the courts of the State of New York sitting
in New York City or of the United States for the Southern District of such
state, and by execution and delivery of this Agreement, the Borrower consents,
for itself and in respect of its property, to the non-exclusive jurisdiction of
those courts.  The Borrower waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Agreement or any Financing Document.
 
Section 31. Waiver of Right to Trial by Jury.  Each party to this Agreement
hereby expressly waives any right to trial by jury of any claim, demand, action
or cause of action arising under this Agreement or in any way connected with or
related or incidental to its dealings with respect to this Agreement, or the
transactions related thereto, in each case whether now existing or hereafter
arising, and whether founded in contract or tort or otherwise; and each party to
this Agreement hereby agrees and consents that any such claim, demand, action or
cause of action shall be decided by court trial without a jury, and that any
party to this Agreement may file an original counterpart or a copy of this
Section 31 with any court as written evidence of the consent of the signatories
hereto to the waiver of its right to trial by jury.
 
Section 32. Original Schedules and Exhibits.  Each of the Schedules and Exhibits
attached to the Security Agreement, dated as of February 6, 2009 between the
parties hereto, shall be deemed attached to, and form a part of, this Agreement
without any amendment, modification or supplement.
 
[Signature pages to follow.]
 


 


 
PUGET EQUICO, LLC
 
By:
/s/ Donald E. Gaines
Name:  Donald E. Gaines
Title:    Vice President Finance & Treasurer



 


 
BARCLAYS BANK PLC,
as Collateral Agent
 
By:
/s/ Ann E. Sutton
Name:  Ann E. Sutton
Title:    Director



 
